Exhibit 10.1

 

EXECUTION VERSION

 

UNIT PURCHASE AGREEMENT

 

BY AND BETWEEN

 

LEHMAN BROTHERS HOLDINGS INC.

 

AND

 

NBSH ACQUISITION, LLC

 

--------------------------------------------------------------------------------

 

dated as of December 1, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Certain Definitions

1

 

 

 

1.2

Other Definitional and Interpretive Matters

20

 

 

 

ARTICLE II

CONTRIBUTION; ISSUANCE OF UNITS; CLOSING CASH

21

 

 

 

2.1

The Contribution

21

 

 

 

2.2

[Reserved]

21

 

 

 

2.3

Amended and Restated Operating Agreement

21

 

 

 

2.4

Issuance of Units

22

 

 

 

2.5

Further Conveyances and Assumptions

22

 

 

 

2.6

Closing Cash and Closing Net Working Capital

23

 

 

 

2.7

Post-Closing True-Ups

24

 

 

 

ARTICLE III

CLOSING AND TERMINATION

25

 

 

 

3.1

Closing Date

25

 

 

 

3.2

Certain Closing Deliveries

26

 

 

 

3.3

Termination of Agreement

26

 

 

 

3.4

Procedure Upon Termination

28

 

 

 

3.5

Effect of Termination

28

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

28

 

 

 

4.1

Organization and Good Standing

28

 

 

 

4.2

Authorization of Agreement

28

 

 

 

4.3

Capitalization

29

 

 

 

4.4

Litigation

29

 

 

 

4.5

Financial Advisors

29

 

 

 

4.6

Formation of the Company

29

 

 

 

4.7

Arrangement with Employee Members

30

 

 

 

4.8

Acknowledgement

30

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES REGARDING LBHI

31

 

 

 

5.1

Organization and Good Standing

31

 

 

 

5.2

Authorization of Agreement

31

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.3

Ownership of Interests

31

 

 

 

5.4

Conflicts and Consents

31

 

 

 

5.5

Subsidiaries

32

 

 

 

5.6

Litigation

32

 

 

 

5.7

Financial Advisors

32

 

 

 

5.8

Investment Intention

33

 

 

 

5.9

Disclosure of Information

33

 

 

 

5.10

General

33

 

 

 

5.11

No General Solicitation

33

 

 

 

5.12

Acknowledgement

33

 

 

 

ARTICLE VI

[RESERVED]

34

 

 

 

ARTICLE VII

COVENANTS

34

 

 

 

7.1

Conduct of the Company Pending the Closing

34

 

 

 

7.2

Conduct of the Business Pending the Closing

34

 

 

 

7.3

Preservation of Back Office Support

35

 

 

 

7.4

Consents

36

 

 

 

7.5

Regulatory Approvals

36

 

 

 

7.6

Further Assurances; Etc

36

 

 

 

7.7

Preservation of Records

37

 

 

 

7.8

Publicity

38

 

 

 

7.9

Employee Benefits

38

 

 

 

7.10

Tax Matters

39

 

 

 

7.11

Indemnification of Officers and Employees of the Company

43

 

 

 

7.12

Client Brokerage Consents

44

 

 

 

7.13

Client Investment Advisory Consents

44

 

 

 

7.14

Public Fund Investment Advisory Consents

45

 

 

 

7.15

Section 15 of the Investment Company Act

47

 

 

 

7.16

Administration

47

 

 

 

7.17

Qualification of the Public Funds

48

 

 

 

7.18

[Reserved]

48

 

 

 

7.19

Real Property Leases

48

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.20

[Reserved]

49

 

 

 

7.21

Amended and Restated Operating Agreement

49

 

 

 

7.22

Deferred Transfers

49

 

 

 

7.23

[Reserved]

51

 

 

 

7.24

[Reserved]

51

 

 

 

7.25

[Reserved]

51

 

 

 

7.26

Withdrawal of LBHI Capital

51

 

 

 

7.27

Lehman Commitments to Funds

51

 

 

 

7.28

Director Resignations

51

 

 

 

7.29

Taxing Authority Notification

51

 

 

 

7.30

Employee Securities Company

52

 

 

 

7.31

Artwork

52

 

 

 

7.32

Transition Services Obligations

52

 

 

 

7.33

Intercompany Accounts

54

 

 

 

7.34

Excluded Liabilities

54

 

 

 

7.35

Assumed Liabilities

54

 

 

 

ARTICLE VIII

CONDITIONS TO CLOSING

54

 

 

 

8.1

Conditions Precedent to Obligation of the Company

54

 

 

 

8.2

Conditions Precedent to Obligation of LBHI

55

 

 

 

8.3

Frustration of Closing Conditions

56

 

 

 

ARTICLE IX

INDEMNIFICATION

56

 

 

 

9.1

Survival of Representations and Warranties

56

 

 

 

9.2

Indemnification by LBHI

56

 

 

 

9.3

[Reserved]

57

 

 

 

9.4

Certain Limitations on Indemnification

57

 

 

 

9.5

Survival of Indemnification

57

 

 

 

9.6

Indemnification Procedures

58

 

 

 

9.7

Exclusive Remedy for Matters Subject to Indemnification

60

 

 

 

9.8

Treatment of Indemnification Payments by LBHI to the Company

60

 

 

 

ARTICLE X

MISCELLANEOUS

60

 

 

 

10.1

[Reserved]

60

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.2

Expenses

60

 

 

 

10.3

Entire Agreement; Amendments and Waivers

60

 

 

 

10.4

Notices

61

 

 

 

10.5

Binding Effect; No Third-Party Beneficiaries; Assignment

62

 

 

 

10.6

Specific Enforcement

62

 

 

 

10.7

Counterparts

63

 

 

 

10.8

GOVERNING LAW; SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER
OF JURY TRIAL

63

 

 

 

10.9

Treatment as Administrative Expenses

64

 

 

 

10.10

Additional Employee Members

64

 

 

 

Exhibit A

Amended and Restated Operating Agreement Term Sheet

 

 

iv

--------------------------------------------------------------------------------


 

UNIT PURCHASE AGREEMENT

 

This Unit Purchase Agreement (this “Agreement”), is made and entered into as of
December 1, 2008, by and between Lehman Brothers Holdings Inc., a Delaware
corporation (“LBHI”), and NBSH Acquisition, LLC, a Delaware limited liability
company (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, LBHI is a debtor-in-possession under title 11 of the United States
Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), and filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code on September 15,
2008 in the United States Bankruptcy Court for the Southern District of New
York;

 

WHEREAS, LBHI and certain of its Subsidiaries presently conduct the Business;

 

WHEREAS, the Company is a newly formed Delaware limited liability Company formed
by certain senior managers (other than portfolio managers) of the Business for
the purpose of consummating the transactions contemplated by this Agreement;

 

WHEREAS, LBHI desires to sell, transfer and assign to the Company, pursuant to
Sections 363 and 365 of the Bankruptcy Code and otherwise, the Business, as more
specifically provided herein; and

 

WHEREAS, in consideration for the transfer to it of the Business, the Company
intends to issue to LBHI certain Units, as more specifically, and on the terms
and conditions, set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1           Certain Definitions.

 

(a)           For purposes of this Agreement, the following terms shall have the
meanings specified in this Section 1.1:

 

“Acquired Subsidiary” means each of the Business Entities and their respective
Subsidiaries, the equity interests of which are, or will be, acquired directly
or indirectly by the Company pursuant to the Contribution.

 

1

--------------------------------------------------------------------------------


 

“Acquired Subsidiary Tax Proceedings” has the meaning set forth in
Section 7.10(d).

 

“Administered Assets” has the meaning set forth in Section 7.16.

 

“Administrator” has the meaning set forth in Section 7.16.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the correlative terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.  Notwithstanding the
foregoing definition of “Affiliate,” for purposes of this Agreement, (a) no Fund
shall be deemed an Affiliate of LBHI or the Company, (b) from and after the
Closing, no member of the Company Group shall be deemed an Affiliate of LBHI and
(c) LBHI and the Company shall not be deemed Affiliates of each other.

 

“Affiliated Acquired Subsidiary” shall mean any Acquired Subsidiary that prior
to the Closing was a member of any Affiliated Group of which LBHI or an
Affiliate of LBHI was the common parent.

 

“Affiliated Group” means an affiliated group within the meaning of Section 1504
of the Code or any comparable or analogous state, local or foreign consolidated,
combined or unitary Tax group under applicable Law.

 

“Agreement” has the meaning set forth in the preamble.

 

“Amended and Restated Operating Agreement” has the meaning set forth in
Section 7.21.

 

“Ancillary Agreements” means the Amended and Restated Operating Agreement, the
agreements and instruments of transfer necessary to complete the Contribution
and any other agreement entered into on or prior to the Closing Date in
connection with the consummation of the transactions contemplated hereby,
including the Company Documents and the LBHI Documents.

 

“Assumed Liabilities” shall mean all Liabilities incurred by LBHI or its
Subsidiaries, before or after the Closing, that relate primarily to the
ownership or operation of the Business, including the following (but excluding
the Excluded Liabilities):

 

(a)           all Liabilities under the Purchased Contracts;

 

(b)           [reserved];

 

2

--------------------------------------------------------------------------------


 

(c)           [reserved];

 

(d)           all Liabilities under Transferred Real Property Leases;

 

(e)           Liabilities under the BarCap APA arising from the exploitation or
use of the LEHMAN and LEHMAN BROTHERS names and any logos containing such names
in the Business and other non-Mark intellectual property used in or covering
such Business;

 

(f)            Liabilities under the BarCap TSA, the Nomura Asia TSA and the
Nomura India TSA and the LB Europe TSA arising from the receipt or use of
services provided thereunder in connection with the Business, as well as the
obligations as an assignee in part of the BarCap TSA, the Nomura Asia TSA, the
Nomura India TSA and the LB Europe TSA, respectively, to provide services
thereunder and otherwise comply with the applicable terms of such agreements;

 

(g)           the unfunded amount of LBHI’s or its Affiliates’ general partner
or special limited partner capital commitments associated with the Funds that
are included in the Business;

 

(h)           all Liabilities related to the employment or termination of
employment of any Transferred Employee, but excluding any Liabilities with
regard to any pension, welfare or fringe benefit plan, program or arrangement
(“Benefit Plans”); and

 

(i)            all Liabilities relating to the matters set forth on
Schedule 1.1(a).

 

For the avoidance of doubt, Assumed Liabilities shall include all Liabilities of
each Acquired Subsidiary that are not Excluded Liabilities.

 

“Bankruptcy Case” means any case, now or hereafter, filed under chapter 11 or 7
of the Bankruptcy Code by LBHI or any Subsidiary of LBHI or any case under SIPA
filed against a Subsidiary of LBHI.

 

“Bankruptcy Code” has the meaning set forth in the recitals.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or such other court as has jurisdiction over a Bankruptcy
Case.

 

“BarCap” means Barclays Capital Inc.

 

“BarCap APA” has the meaning set forth in the definition of “Excluded Assets”.

 

“BarCap TSA” has the meaning set forth in the definition of “Purchased Assets”.

 

3

--------------------------------------------------------------------------------


 

“Benefit Plans” has the meaning set forth in the definition of “Assumed
Liabilities.”

 

“Bid Procedures Order” means the Bid Procedures Order dated October 22, 2008
entered in connection with the Stalking Horse Purchase Agreement.

 

“Bonus Trust” means the grantor trust established by Neuberger Berman Holdings
LLC to hold cash incentive compensation and/or bonuses for employees of LBHI or
its Subsidiaries employed in the Business.

 

“Business” means the investment management business conducted by LBHI and its
Subsidiaries, which for purposes of this Agreement includes the businesses and
the Funds set forth on Schedule 1.1(c), but excludes the businesses and the
Funds set forth on Schedule 1.1(d), and which includes the business of providing
asset management, investment advisory services and, where applicable, brokerage
and distribution services, to the Clients, but excludes any portions of that
business represented by the Excluded Assets and the Excluded Liabilities.

 

“Business Day” means any day of the year on which national banking institutions
in the City of New York are open to the public for conducting business and are
not required or authorized to close.

 

“Business Entities” means, collectively, the entities listed on Schedule I
hereto.

 

“Cash” means the amount of cash, bank deposits and cash equivalents, less, to
the extent included therein, deposits, escrowed funds, prepaid charges and
expenses or other restricted cash balances, and less the amounts of any unpaid
checks, drafts and wire transfers issued on or prior to the date of
determination.

 

“Claims” has the meaning set forth in Section 101(5) of the Bankruptcy Code.

 

“Class A Common Units” shall have the meaning ascribed to such term in the
Amended and Restated Operating Agreement.

 

“Class B Common Units” shall have the meaning ascribed to such term in the
Amended and Restated Operating Agreement.

 

“Client” means any Fund or other Person to which LBHI or any of its
Subsidiaries, directly or indirectly, provides investment advisory services as
part of the Business pursuant to an investment advisory Contract.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Cash” has the meaning set forth in Section 2.7(a).

 

4

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Closing Net Working Capital” means, as of the Closing Date, the sum (which may
be a positive or negative number) of (i) the aggregate current assets of the
Acquired Subsidiaries (other than Cash), minus (ii) the aggregate current
Liabilities of the Acquired Subsidiaries (which shall not include any income Tax
Liabilities), in each case determined in accordance with GAAP applied on a basis
consistent with past practice.

 

“Closing Schedule” has the meaning set forth in Section 2.7(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Documents” has the meaning set forth in Section 4.2.

 

“Company Group” means, collectively, the Company and, following the Contribution
and the Closing, its direct and indirect Subsidiaries (including the Acquired
Subsidiaries).

 

“Company Members” has the meaning set forth in Section 4.3.

 

“Contract” means any contract, agreement, release, consent, covenant, indenture,
bond, mortgage, loan, lease or license.

 

“Contribution” has the meaning set forth in Section 2.1.

 

“Debtors” means LBHI and any Subsidiary of LBHI that is the subject of a
proceeding under chapter 11 or chapter 7 of the Bankruptcy Code or under SIPA at
any time prior to the Closing Date.

 

“Deferred Transfer Purchased Asset” has the meaning set forth in
Section 7.22(a).

 

“Deferred Transfer Assumed Liability” has the meaning set forth in
Section 7.22(b).

 

“Deficit Amount” has the meaning set forth in Section 2.6(c).

 

“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar material related to or necessary for the conduct
of the Business and the Purchased Assets in each case whether or not in
electronic form.

 

5

--------------------------------------------------------------------------------


 

“Earn-Out Cash Amount” means the present value (as mutually agreed upon in good
faith by the parties prior to the Closing) of the earn-out Liabilities set forth
on Schedule 1.1(a) (which earn-out Liabilities were estimated, as of December 1,
2008, to be approximately $136,000,000), in each case, only to the extent any
such earn-out Liability has not come due in the ordinary course of its terms
(i.e., without any acceleration of any portion thereof) and has not been paid
prior to Closing.

 

“Employment Agreements” means those agreements (each in a form and substance
reasonably satisfactory to LBHI) entered into by and between the Company and
each Employee Member setting forth the terms of employment for each Employee
Member and the number and class of Units issuable to such Employee Member.

 

“Employee Matters Agreement” means that certain agreement between LBHI and the
Company relating to employees, compensation and employee benefits.

 

“Employee Member” has the meaning set forth in Section 4.7.

 

“ERISA” means Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Closing Cash” has the meaning set forth in Section 2.6(a).

 

“Estimated Closing Cash Target” means the sum (which may not be less than zero)
of (i) $100,000,000, plus (ii) the Earn-Out Cash Amount, minus (iii) the
Estimated Closing Net Working Capital.

 

“Estimated Closing Net Working Capital” has the meaning set forth in
Section 2.6(a).

 

“European Persons” means Lehman Brothers Europe Limited (in administration),
Lehman Brothers International Europe (in administration), Lehman Brothers
Holdings Plc (in administration) and Lehman Brothers Ltd (in administration)
companies incorporated in England and Wales and Anthony Victor Lomas, Steven
Anthony Pearson, Dan Yoram Schwarzmann and Michael John Andrew Jervis.

 

“Excluded Assets” shall mean the following assets, properties, interests and
rights of LBHI and its Subsidiaries (other than the Acquired Subsidiaries):

 

(a)           the assets primarily associated with the ICG business of LBHI and
its Affiliates (which provides equities and fixed income capital markets
execution services to midsized institutional clients);

 

(b)           the assets primarily associated with the CTS business of LBHI and
its Affiliates (which provides cash management services to primarily corporate
clients and some high net worth clients);

 

6

--------------------------------------------------------------------------------


 

(c)           the assets primarily associated with the Satori business of LBHI
and its Affiliates (which provides investment advisory services to private
investment partnerships and managed accounts);

 

(d)           the assets primarily associated with the LibertyView business of
LBHI and its Affiliates (which provides investment advisory services to private
investment partnerships that use the LibertyView brand name);

 

(e)           the assets that were sold to BarCap pursuant to that certain Asset
Purchase Agreement among LBHI, Lehman Brothers Inc., LB 745 LLC and BarCap,
dated as of September 16, 2008 (as amended or modified prior to the Execution
Date, the “BarCap APA”), including the assets described in the BarCap APA
relating to the Private Investment Management business of LBHI and its
Affiliates (which provides traditional brokerage and comprehensive investment,
wealth advisory, trust and capital markets execution services to high net worth
individuals and institutional clients);

 

(f)            the equity interests in, and business conducted by, the Trust
Companies; but for the avoidance of doubt, this exclusion shall not apply to
Purchased Contracts pursuant to which the Business provides advisory or
sub-advisory services to the Trust Companies or clients of the Trust Companies;

 

(g)           the assets primarily associated with the private equity business
of LBHI and its Affiliates other than the assets associated with the Funds and
related entities set forth on Schedule 1.1(e) (the “Acquired Private Equity
Business”);

 

(h)           the assets primarily associated with the asset management business
of LBHI and its Affiliates located in Europe and Asia other than the assets of
the business segments set forth on Schedule 1.1(f);

 

(i)            any Cash to be withdrawn by LBHI pursuant to Section 2.6;

 

(j)            the Hedge Fund Minority Stake Investments;

 

(k)           the funded amount of LBHI’s and/or its Affiliates’ limited partner
and side-by-side capital commitments to the Funds (which for the avoidance of
doubt, does not include funded commitments in respect of special limited
partnership interests and general partnership interests);

 

(l)            seed capital invested in the Business’ asset management products
(which shall be returned to LBHI pursuant to the terms of the relevant fund
documents but subject to the withdrawal limitations as set forth in
Section 7.26);

 

(m)          any investment by LBHI or any of its Affiliates as principal in,
and the funded amount of LBHI’s and or its Affiliates capital commitments as
principal to, any third-party managed funds;

 

(n)           [reserved];

 

7

--------------------------------------------------------------------------------


 

(o)           any Contract to which LBHI or any of its Affiliates is a party,
other than the Purchased Contracts or the Transferred Real Property Leases
(each, an “Excluded Contract”) and any accounts receivable to the extent arising
out of any Excluded Contract;

 

(p)           any Intellectual Property Rights that do not constitute Purchased
Intellectual Property;

 

(q)           any (i) confidential personnel and medical records pertaining to
any employee of LBHI or any of its Subsidiaries that is not a Transferred
Employee; (ii) other books and records that LBHI or one of its Subsidiaries is
required by Law to retain or that LBHI reasonably determines are necessary to
retain including, without limitation, Tax Returns, financial statements, and
corporate or other entity filings; provided, however, that the Company shall
have the right to make copies of any portions of such retained books and records
that relate to the Business or any of the Purchased Assets; and (iii) minute
books, stock ledgers and stock certificates of Subsidiaries of the LBHI the
equity interests of which are not included in the Purchased Assets;

 

(r)            any assets of any Benefit Plan;

 

(s)           all real property leases of LBHI and its Subsidiaries, and all
rights and obligations appurtenant thereto, other than the Transferred Real
Property Leases;

 

(t)            any margin debit balances in respect of loans advanced by the
LBHI or its Subsidiaries;

 

(u)           any deposits or prepaid charges and expenses to the extent paid in
connection with or relating to any Excluded Assets;

 

(v)           [reserved];

 

(w)          [reserved];

 

(x)            the assets and other properties specified on Schedule 1.1(g),
which are under the control or direction of the respective administrator,
liquidator, trustee or similar entity specified thereon;

 

(y)           all fine art paintings and sculptures owned by LBHI or any of its
Affiliates (including the Business Entities and any of their respective
Affiliates);

 

(z)            any assets exclusively related to Excluded Liabilities described
in paragraphs (e), (f), (g), (h) and (j) of the definition of “Excluded
Liabilities”;

 

(aa)         any rights, claims, choses in action, or other causes of action,
against any Person (other than an Acquired Subsidiary), whether or not asserted
or known,  based on facts existing or events occurring in any period ending on
or prior to the Closing, to the extent such rights, claims, choses in action or
other causes of action

 

8

--------------------------------------------------------------------------------


 

arise from or relate to any of the foregoing or any Excluded Liabilities for
which no member of the Company Group would be liable after the Closing by
operation of law or otherwise; provided, however, that nothing in this clause
(aa) shall limit the rights of any Company Indemnified Party to indemnification
pursuant to Section 9.2; and

 

(bb)         the equity interests of any Subsidiary that is not an Acquired
Subsidiary.

 

“Excluded Contract” shall have the meaning set forth in paragraph (o) of the
definition of “Excluded Assets”.

 

“Excluded Liabilities” means any Liabilities of LBHI or any of its Affiliates
other than the Assumed Liabilities, including (i) all Liabilities of LBHI and
its Affiliates to the extent they do not arise out of the Business and (ii) the
following Liabilities:

 

(a)           all Liabilities arising out of events, occurrences or
circumstances occurring on or prior to the Closing regarding auction rate
securities issued, underwritten, sold or distributed by LBHI or any of its
Affiliates, or with respect to which LBHI or any of its Affiliates acts (or has
purported to act) as remarketing agent or in a similar capacity to provide
liquidity support in any market for such securities;

 

(b)           [reserved];

 

(c)           all Liabilities with respect to the unfunded amount of LBHI’s
and/or its Affiliates’ limited partner and side-by-side capital commitments to
the Funds (which, for the avoidance of doubt, does not include the unfunded
capital commitments of special limited partnership interests and general
partnership interests);

 

(d)           all Liabilities with respect to the unfunded amount of LBHI’s
and/or its Affiliates’ capital commitments on a principal basis to any
third-party managed funds;

 

(e)           all Liabilities with respect to any Benefit Plan;

 

(f)            [reserved];

 

(g)           all Liabilities arising out of or relating to any supplemental
executive retirement plan, program, arrangement or agreement;

 

(h)           [reserved];

 

(i)            all Liabilities arising under or related to the BarCap APA and
the BarCap TSA (each as amended from time to time) and the transactions
contemplated thereby (other than the Assumed Liabilities specified in paragraphs
(e) or (f) of the definition of “Assumed Liabilities”);

 

9

--------------------------------------------------------------------------------


 

(j)            all Liabilities with respect to carried interest plans, phantom
carried interest plans and similar arrangements unless the related assets are
transferred to the Company pursuant to the Contribution;

 

(k)           all Liabilities for severance (including statutory severance) or
separation pay or benefits arising directly out of the transactions contemplated
by this Agreement and accruing in the period before, on or immediately following
the Closing, including any such Liabilities arising under the Laws of the United
Kingdom, the European Union or Hong Kong;

 

(l)            all Liabilities with respect to any employee of the LBHI or any
of its Affiliates who does not become a Transferred Employee with respect to any
period;

 

(m)          all Liabilities relating to any Excluded Asset;

 

(n)           [reserved];

 

(o)           all Liabilities set forth on Schedule 1.1(h);

 

(p)           all Liabilities arising out of or relating to (i) the Agreement,
entered into on or about October 29, 2003, by and between LBHI and the Office of
the Comptroller of the Currency (the “OCC”), (ii) the Capital Assurances and
Liquidity Maintenance Agreement, dated as of November 4, 2003, by and between
Neuberger Berman Trust Company, N.A., and LBHI, and (iii) the Agreement, entered
into on or about October 29, 2003, by and between Neuberger Berman Trust
Company, N.A., and the OCC; and

 

(q)           all Liabilities for amounts to be paid under the Stalking Horse
Purchase Agreement by any of the Sellers (as defined therein).

 

“Execution Date” means the date of this Agreement.

 

“Final Closing Cash” has the meaning set forth in Section 2.7(d).

 

“Final Closing Cash Target” means the sum (which may not be less than zero) of
(i) $100,000,000, plus (ii) the Earn-Out Cash Amount, minus (iii) the Final
Closing Net Working Capital.

 

“Final Closing Net Working Capital” has the meaning set forth in Section 2.7(e).

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Fund” means any partnership, limited liability company or other investment
vehicle to which LBHI, any subsidiary of LBHI or any of the Acquired
Subsidiaries, directly or indirectly, provides investment advisory services or
serves as the general partner, managing member or in any similar capacity.

 

10

--------------------------------------------------------------------------------


 

“Furniture and Equipment” means all furniture, fixtures, furnishings, equipment,
vehicles, leasehold improvements, and other tangible personal property owned or
used by LBHI and its Subsidiaries (other than the Acquired Subsidiaries) in the
conduct of the Business, including all desks, chairs, tables, Hardware, copiers,
telephone lines and numbers, telecopy machines and other telecommunication
equipment, cubicles and miscellaneous office furnishings and supplies.

 

“GAAP” means U.S. generally accepted accounting principles as in effect from
time to time.

 

“Governmental Body” means any government, court, regulatory, investigative or
administrative agency, commission or authority, or other governmental
instrumentality, arbitral body or Self-Regulatory Organization, federal, state
or local, domestic, foreign or multinational.

 

“Hardware” means any and all computer and computer-related hardware, networks
and peripherals, including but not limited to, information and communication
systems, computers, file servers, facsimile servers, scanners, color printers,
laser printers and networks.

 

“Hedge Fund Minority Stake Investments” means LBHI’s and its Affiliates’
minority stake investments in the following asset management firms, including
LBHI’s and its Affiliates’ investments on a principal basis in any such firms’
underlying managed funds:  D.E. Shaw & Co., Ospraie Management, Spinnaker
Capital, R3 Capital Partners, One William Street Capital, Field Street Capital
Management, GLG Partners, BlueBay Asset Management, Synergy and Integrated Asset
Management.

 

“Increase Amount” has the meaning set forth in Section 2.6(c).

 

“Indemnification Claim” has the meaning set forth in Section 9.7(b).

 

“Intellectual Property Licenses” means (a) any grant to a third person of any
license, immunity, a covenant not to sue or otherwise any right to use or
exploit, any of the Purchased Intellectual Property owned by LBHI or any of its
Subsidiaries, controlled by LBHI or any Subsidiary as a sublicensor, or the use
or exploitation of which is otherwise controlled by LBHI or any Subsidiary; and
(b) any grant to LBHI or any of its Subsidiaries of a license, immunity or
covenant not to sue or otherwise any right to exploit any Purchased Intellectual
Property or other Intellectual Property Rights by any third party.

 

“Intellectual Property Rights” means all of the rights arising from or in
respect of intellectual property rights, however denominated, throughout the
world, whether or not registered, including the following:  (a) patents, patent
applications, any reissues, reexaminations, divisionals, continuations,
continuations-in-part and extensions thereof; (b) trademarks, service marks,
trade names, service names, industrial designs or similar design rights, product
configuration, trade dress rights, Internet domain names,

 

11

--------------------------------------------------------------------------------


 

identifying symbols, logos, emblems, slogans, signs, insignia, and other brand
or source identifiers, as well as all goodwill associated with the foregoing
(collectively, “Marks”); (c) copyrights and other proprietary works of
authorship, and registrations and applications therefor; (d) trade secrets,
proprietary data, and other proprietary or protected information, including data
or information that any Person is obligated to treat as proprietary through
Contract, binding policies of any trade or professional association, or other
private or consensual arrangement; (e) rights of privacy and publicity, and
moral rights; and (f) all applications, registrations, permits, claims and
rights of action arising from or relating to any of the foregoing.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940 and the
rules and regulations promulgated thereunder, as amended from time to time.

 

“Investment Company Act” means the Investment Company Act of 1940 and the
rules and regulations promulgated thereunder, as amended from time to time.

 

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.

 

“Landlord Consent” shall mean any consent or approval from any landlord under an
underlying Transferred Real Property Lease or Subleased Real Property Lease
which is required pursuant to the terms of such Transferred Real Property Lease
or Subleased Real Property Lease in order to effectuate the applicable
assignment or sublease and/or any waivers from any landlord to the extent that
any landlord under an underlying Transferred Real Property Lease or Subleased
Real Property Lease has recapture and/or termination rights that would be
triggered by the proposed assignment or sublease.

 

“Law” means any law or statute, code, ordinance, common-law doctrine, rule or
regulation having the force of law, issued by any Governmental Body.

 

“LBHI” has the meaning set forth in the preamble.

 

“LBHI Documents” has the meaning set forth in Section 5.2.

 

“LBHI Preferred Units” shall mean ninety-three percent (93%) of the Preferred
Units issued and outstanding as of immediately following the Closing.

 

“Legal Proceeding” means any judicial or administrative action, suit or
proceeding by or before a Governmental Body.

 

“Liability” means any debt, liability, commitment or obligation of any kind,
whether fixed, contingent or absolute, matured or unmatured, liquidated or
unliquidated, accrued or not accrued, asserted or not asserted, known or
unknown, determined, determinable or otherwise, whenever or however arising
(including, whether arising out of any Contract or tort based on negligence or
strict liability).

 

12

--------------------------------------------------------------------------------


 

“Lehman Brothers Pension Scheme (UK)” means the Lehman Brothers Pension Scheme,
which was established by a deed dated 15 June 1965.

 

“Lien” means any mortgage, pledge, security interest, adverse claim, right of
first refusal, option, encumbrance, lien or charge of any kind (including any
conditional sale or other title retention agreement or lease in the nature
thereof), any sale of receivables with recourse against the Business, any filing
or agreement to file a financing statement as debtor under the uniform
commercial code as in effect in the State of New York or any similar statute
(other than to reflect ownership by a third party of property leased to the
Business under a lease which is not in the nature of a conditional sale or title
retention agreement), or any subordination arrangement in favor of another
Person.

 

“Loss” or “Losses” has the meaning set forth in Section 9.2.

 

“Mark(s)” has the meaning ascribed to it in the definition of Intellectual
Property Rights set forth above.

 

“Member” means any member of the Company, from time to time.

 

“New Public Fund Investment Advisory Agreement” has the meaning set forth in
Section 7.14(a).

 

“Nomura Asia TSA” has the meaning set forth in paragraph (t) of the definition
of “Purchased Assets”.

 

“Nomura India TSA” has the meaning set forth in paragraph (u) of the definition
of “Purchased Assets”.

 

“Non-exclusive Intellectual Property Rights” has the meaning set forth in
Section 2.5(e).

 

“Notices” has the meaning set forth in Section 10.4.

 

“Offeree” means each active employee of LBHI or any Subsidiary of LBHI (other
than an employee of an Acquired Subsidiary), who has been employed primarily in
connection with the Business as of the Execution Date.

 

“Order” means any order, injunction, judgment, decree or ruling of a
Governmental Body.

 

“Other Public Fund Agreements” has the meaning set forth in Section 7.14(a).

 

“Pensions Regulator” means the Pensions Regulator established under section 1 of
the UK Pensions Act.

 

13

--------------------------------------------------------------------------------


 

“Permits” means any approvals, authorizations, consents, licenses, permits,
registrations or certificates of  a Governmental Body.

 

“Permitted Exceptions” means (i) statutory Liens for Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP,
(ii) mechanics’, carriers’, workers’, repairers’, landlords’, warehouse and
similar Liens arising or incurred in the ordinary course of business not yet
delinquent, (iii) zoning, entitlement and other land use and environmental
regulations by any Governmental Body, (iv) the title and rights of lessors,
lessees, licensors and licensees, as applicable, under leases and licenses
executed in the ordinary course of business, (v) all defects, exceptions,
restrictions, easements, rights of way and encumbrances disclosed in any
policies of title insurance and (vi) other imperfections in title, charges,
easements, restrictions and encumbrances which do not impair in any material
respect the existing use of the related assets in the Business currently
conducted.

 

“Person” means any individual, corporation, limited liability company, general
partnership, limited partnership, trust, Governmental Body or other entity.

 

“Potential Employee Members” shall have the meaning set forth in
Section 10.10(a).

 

“PPF” means the Board of the Pension Protection Fund established under section
107 of the UK Pensions Act.

 

“Pre-Closing Tax Period” shall mean any taxable period ending on or before, and
if ending on, including, the Closing Date.

 

“Pre-Closing Tax Recovery” has the meaning set forth in Section 7.10(j).

 

“Preferred Units” shall have the meaning ascribed to such term in the Amended
and Restated Operating Agreement.

 

“Private Fund” means any Fund other than a Public Fund.

 

“Proposed Employee Members” shall have the meaning set forth in
Section 10.10(b).

 

“Public Fund” means any Fund, the interests in which are publicly offered and
that is registered or required to be registered with the SEC as an investment
company under the Investment Company Act.

 

“Purchased Assets” means all of the assets of LBHI and its Subsidiaries (other
than the Acquired Subsidiaries) owned, held or used primarily in connection with
the Business (other than the Excluded Assets), including;

 

14

--------------------------------------------------------------------------------


 

(a)           the amount of Cash to be contributed to the Company pursuant to
Section 2.6;

 

(b)           all deposits (including customer deposits, security deposits for
rent, electricity, telephone or otherwise and required capital deposits),
escrowed funds for Assumed Liabilities and prepaid charges and expenses of LBHI
and such Subsidiaries associated with the Business;

 

(c)           the Transferred Real Property Leases, together with all
improvements, fixtures and other appurtenances thereto and right in respect
thereof;

 

(d)           the Furniture and Equipment;

 

(e)           the Purchased Intellectual Property and all income, royalties,
damages and payments due or payable at the Closing or thereafter relating to the
Purchased Intellectual Property (including damages and payments for past or
future infringements or misappropriations thereof), the right to register,
prosecute, maintain and defend the Purchased Intellectual Property before any
public or private agency or registrar, the right to sue and recover damages for
past of future infringements or misappropriations thereof and the right to fully
and entirely stand in the place of LBHI or any such Subsidiaries in all matters
related thereto;

 

(f)            the Purchased Contracts;

 

(g)           all Documents that are used in, held for use in or intended to be
used in, or that arise in connection with, or are necessary to carry on or are
related to the operation of the Business, including documents relating to
products, services, marketing, advertising, promotional materials, Purchased
Intellectual Property, personnel files for Transferred Employees and all files,
customer files and documents (including credit information), account agreements,
books and records required to be maintained in connection with the Business
under applicable Law, compliance manuals, supervisory policies and procedures,
customer lists, supplier lists, records, literature, and correspondence, whether
or not physically located on any of the premises referred to in clause
(c) above, but excluding (i) personnel files for employees of LBHI or such
Subsidiaries who are not Transferred Employees, (ii) such files as may be
required under applicable Law regarding privacy, (iii) Documents which LBHI or
any such Subsidiary is not permitted to transfer pursuant to any contractual
confidentiality obligation owed to any third party and (iv) any Documents
primarily related to any Excluded Assets;

 

(h)           all books and records of the Business, which shall include (i) all
account statements and all worksheets and other documentation necessary to
demonstrate the calculation of the performance or rate of return of each Client
account, as required by applicable Law, including (x) Rule 204-2(a) (16) under
the Investment Advisers Act, (y) Rule 482 under the Securities Act and (z) as
otherwise required by the SEC or FINRA or the staffs thereof and (ii) all other
book and records of the Business required to be

 

15

--------------------------------------------------------------------------------


 

maintained under applicable Law, including Rule 204-2 under the Investment
Advisers Act;

 

(i)            all Permits used by LBHI or any of such Subsidiaries in the
Business to the extent assignable under applicable Law;

 

(j)            all supplies owned by LBHI or any of such Subsidiaries and used
in connection with the Business;

 

(k)           all rights of LBHI or any of such Subsidiaries under
non-disclosure, confidentiality, non-compete or non-solicitation agreements with
employees, contractors and agents of LBHI or any of such Subsidiaries or with
third parties to the extent relating to the Business or the Purchased Assets (or
any portion thereof);

 

(l)            all of the equity interests of the Acquired Subsidiaries;

 

(m)          [reserved;]

 

(n)           all Cash (other than interest accrued on amounts deposited in to
the Bonus Trust) held in the Bonus Trust as of the Closing for the purpose of
paying cash incentive compensation and/or bonuses to Transferred Employees;

 

(o)           all past and present goodwill and other intangible assets
associated with or symbolized by the Business, including customer and supplier
lists and the goodwill associated with the Purchased Intellectual Property;

 

(p)           any insurance proceeds or rights to insurance proceeds from the
occurrence of any casualty or event with respect to any Purchased Asset except
to the extent such proceeds are in respect of an Excluded Liability or any
amount paid by LBHI or any of its Subsidiaries prior to the Closing;

 

(q)           the assets primarily used in connection with the portion of the
business of LBHI and its Affiliates that manages, advises and operates the China
Long-Short Fund;

 

(r)            a non-exclusive sub-license to LBHI’s rights under Section 8.9 of
the BarCap APA with respect to use of the LEHMAN and LEHMAN BROTHERS names, and
any logos or Marks containing such terms and common variations thereof, in the
Business and other non-Mark Intellectual Property Rights used in or covering
such Business, but only to the extent such rights relate to the Business;

 

(s)           LBHI’s rights under the Transition Services Agreement between LBHI
and BarCap dated as of September 20, 2008 (the “BarCap TSA”) as they relate to
services provided to or by the Business;

 

16

--------------------------------------------------------------------------------


 

(t)            LBHI’s rights under the Transition Services Agreement between
LBHI and Nomura Holdings Inc. dated as of September 29, 2008 (the “Nomura Asia
TSA”) as they relate to services provided to or by the Business;

 

(u)           LBHI’s rights under the Transition Services Agreement between LBHI
and Nomura Holdings Inc. dated as of October 6, 2008 (the “Nomura India TSA”) as
they relate to services provided to or by the Business;

 

(v)           the general partner and special limited partner interests in the
Funds included in the Business;

 

(w)          any rights, claims, choses in action, or other causes of action,
against third parties, whether or not asserted or known, existing as of the
Closing that arise from or relate to any of the foregoing;

 

(x)           the Acquired Private Equity Business;

 

(y)           property and liability insurance policies, including any fidelity,
crime surety or other similar bonds that are primarily associated with the
Business, but only to the extent permitted by the terms of such policy;
provided, however, any right to bring claims in connection with events prior to
the Closing under such claims made insurance policies that relate to Excluded
Liabilities shall not be a Purchased Asset; and

 

(z)            all track record and related historical performance data related
to the Business.

 

“Purchased Contracts” means all Contracts of LBHI and its Subsidiaries primarily
related to the conduct of the Business.

 

“Purchased Intellectual Property” means the Purchased Marks and all other
Intellectual Property Rights, Software and Technology throughout the world that
are primarily used in or related to the Business, including all Intellectual
Property Rights that are owned by LBHI and its Subsidiaries (other than the
Acquired Subsidiaries), used by LBHI or any such Subsidiary pursuant to
transferable license interests, or are otherwise sublicensable or transferable
by LBHI or any such Subsidiary to the Company, to the extent primarily embodied
in or arising from the Purchased Assets (in each case subject to
Section 2.5(c)).

 

“Purchased Marks” means the following:  (i) the NEUBERGER BERMAN brand,
including all Marks incorporating the brand or embodying the goodwill associated
with the brand, and any variation or version thereof, whether or not registered,
throughout the world; (ii) subject to the terms of the BarCap APA, all other
Marks throughout the world that are used in, related to, or otherwise necessary
for the Business, including Marks used in the Business pursuant to license, to
the extent such license interests are transferable; (iii) all goodwill arising
from or associated with the foregoing; (iv) all

 

17

--------------------------------------------------------------------------------


 

documents and materials (in any media format) bearing or embodying the
foregoing; (v) all rights, claims, and causes of action arising from or relating
to the foregoing.

 

“Referee” has the meaning set forth in Section 2.7(c).

 

“Representatives” means, with respect to any Person, any authorized officers,
directors, employees, managers, partners, investment bankers, financial
advisors, attorneys, accountants, consultants or other agents or representatives
of such Person.

 

“Residual Intellectual Property Rights” has the meaning set forth in
Section 2.5(d).

 

“Sale Order” means an Order of the Bankruptcy Court that, among other things,
approves the entry into this Agreement and the Ancillary Agreements by LBHI and
any of its Subsidiaries that becomes subject to the Bankruptcy Case.

 

“Schedules” means the schedules delivered by the parties hereto, as applicable,
on the Execution Date in connection with the execution and delivery of this
Agreement, as may be amended in accordance with the Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” has the meaning set forth in Section 5.8.

 

“Self-Regulatory Organization” means any domestic or foreign securities
exchange, commodities exchange, registered securities association, the Municipal
Securities Rulemaking Board, National Futures Association, or any domestic or
foreign clearing corporation, securities depository or contract market on which
LBHI or any Acquired Subsidiary does business.

 

“Services” has the meaning set forth in Section 7.32(a).

 

“SIPA” means the Securities Investor Protection Act (as amended).

 

“Software” means any and all (i) computer programs including any and all
software implementations of algorithms, models and methodologies and application
programming interfaces, whether in source code or object code, (ii) databases
and compilations, including any and all data and collections of data, whether
machine readable or otherwise, (iii) descriptions, flow charts and other work
product used to design, plan, organize and develop any of the foregoing, screen
displays, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, and (iv) all software-related
specifications documentation including user manuals and other training
documentation related to the foregoing.

 

“Stalking Horse Purchase Agreement” means that certain Amended and Restated
Purchase Agreement, dated as of October 3, 2008, by and between IMD Parent

 

18

--------------------------------------------------------------------------------


 

LLC, LBHI and the other sellers named therein, as amended by the letter
agreement, dated as of October 23, 2008.

 

“Straddle Period” has the meaning set forth in Section 7.10(a).

 

“Sublease” has the meaning set forth in Section 7.19(b).

 

“Subleased Real Property Leases” means the real property leases listed on
Schedule 1.1(i).

 

“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership, trust or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power (or, in the case of a partnership, limited
liability company or other similar entity, more than 50% of the general
partnership, managing member or similar interests) are owned, directly or
indirectly, by such Person.  For the avoidance of doubt, no Fund shall be deemed
to be a Subsidiary for purposes of this Agreement.

 

“Tax” or “Taxes” means (i) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security (or similar, including FICA), unemployment, excise, severance,
premium, escheat, windfall profits, environmental, disability, registration,
alternative or add-on minimum, stamp, occupation, property and estimated taxes,
customs duties, fees, assessments and charges of any kind whatsoever, (ii) all
interest, penalties, fines, additions to tax or additional amounts imposed by
any Taxing Authority in connection with any item described in clause (i),
whether or not disputed, and (iii) any obligations to indemnify or otherwise
assume or succeed to liability for items in (i) or (ii) of any other Person.

 

“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.

 

“Tax Return” means any declaration, return, report or statement required to be
filed with respect to any Tax (including any attachments thereto, and any
amendment thereof), including any information return, claim for refund, amended
return or declaration of estimated Tax, and including, where permitted or
required, combined, consolidated or unitary returns for any group of entities
that includes LBHI or any of its Subsidiaries.

 

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, business and marketing information,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether patentable or
unpatentable and whether or not reduced to practice), apparatus, creations,
improvements, works of authorship and other similar materials, non-public or
confidential information, and all recordings, graphs,

 

19

--------------------------------------------------------------------------------


 

drawings, reports, analyses, and other writings, and other tangible embodiments
of the foregoing, in any form whether or not specifically listed herein, and all
related technology.

 

“Termination Date” has the meaning set forth in Section 3.3(d).

 

“Transfer Taxes” means all transfer, real property transfer, gains, stock
transfer, documentary, sales, use, stamp, registration value added, property,
recording and other similar taxes and fees including penalties, interest and
additions to such Taxes.

 

“Transferred Employee” means each Offeree to whom the Company or one of its
Subsidiaries has extended an offer of employment and who accepts the Company’s,
or one of its Subsidiary’s, offer of employment, together with each person who
is employed immediately following the Contribution by any member of the Company
Group or whose employment transfers to a member of the Company Group
automatically by operation of law as a result of the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements
(including the Contribution).

 

“Transferred Real Property Leases” means the real property leases listed on
Schedule 1.1(j).

 

“Transition Period” has the meaning set forth in Section 7.32(a).

 

“Treasury Regulations” means the Income Tax Regulations promulgated under the
Code, as amended.

 

“Trust Companies” means Lehman Brothers Trust Company of Delaware and Lehman
Brothers Trust Company, N.A.

 

“UK Pensions Act” means the Pensions Act 2004.

 

“Units” shall mean the Preferred Units, the Class A Common Units and the Class B
Common Units.

 

1.2           Other Definitional and Interpretive Matters.  Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:

 

(a)           The word “including” or any variation thereof means (unless the
context of its usage otherwise requires) “including, without limitation,” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.

 

(b)           The headings contained in this Agreement, in any Exhibit or
Schedule hereto and in the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  All

 

20

--------------------------------------------------------------------------------


 

Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized or other defined terms used in any Schedule or
Exhibit but not otherwise defined therein, shall have the respective meanings
therefor as defined in this Agreement.  Any reference to a particular gender
shall be deemed to be a reference to any gender.

 

ARTICLE II

 

CONTRIBUTION; ISSUANCE OF UNITS; CLOSING CASH

 

2.1           The Contribution.  At the Closing, (a) LBHI shall, and shall cause
its Subsidiaries to, sell, transfer and assign to the Company, pursuant to the
Sale Order, (i) all of the outstanding equity interests of each Business Entity,
in each case free and clear of all Liens, and (ii) subject to Section 7.16,  all
of LBHI’s or such Subsidiary’s right, title and interest in any Purchased Asset
that was not directly or indirectly transferred to the Company pursuant to the
preceding clause (i), in each case free and clear of all Liens other than
Permitted Exceptions, and (b) simultaneous with such sale, transfer and
assignment, the Company shall (or shall cause the applicable members of the
Company Group to) deliver to LBHI an assignment and assumption agreement, in
form and substance reasonably satisfactory to LBHI, pursuant to which such
Company Group members, effective as of the Closing, assume and agree to timely
perform and discharge in accordance with their respective terms the Assumed
Liabilities that are not Liabilities of an Acquired Subsidiary that becomes a
direct or indirect Subsidiary of the Company as a result of the transfer of
equity interests described in clause (a)(i) above (clauses (a) and (b),
collectively, the “Contribution”); provided, however, that (X) at or prior to
the Contribution, LBHI shall, or shall cause its applicable Subsidiaries to, use
commercially reasonable efforts to complete such transfers of assets and
Liabilities necessary such that, upon consummation of the Contribution, no
member of the Company Group is transferred any Excluded Asset or assumes any
Excluded Liability and (Y) LBHI’s obligation hereunder to assign any Purchased
Asset is subject to obtaining the consent of any Person required to be obtained
in order to assign such Purchased Asset.  Without limiting anything in this
Section 2.1, prior to the Closing in connection with the Contribution, LBHI
shall consider in good faith taking any actions that it determines is necessary
in order to cause the non-U.S. operations of the Business conducted by Acquired
Subsidiaries to be conducted with appropriate limitations on liability to the
Members.

 

2.2           [Reserved].

 

2.3           Amended and Restated Operating Agreement.  At the Closing, the
Amended and Restated Operating Agreement shall become the amended and restated
operating agreement of the Company.

 

21

--------------------------------------------------------------------------------


 

2.4           Issuance of Units.

 

(a)           At the Closing, the Company shall issue to LBHI (i) all of the
LBHI Preferred Units to be issued and outstanding as of immediately following
the Closing and (ii) all of the Class A Common Units to be issued and
outstanding as of immediately following the Closing.

 

(b)           At the Closing, the Company shall issue Units to each Employee
Member in accordance with such Employee Member’s Employment Agreement.

 

2.5           Further Conveyances and Assumptions.  Subject to the terms and
conditions hereof:

 

(a)           From time to time following the Closing, LBHI shall, or shall
cause its Subsidiaries to, make available to the Company such data in personnel
records of Transferred Employees reasonably necessary in connection with the
transition of such employees into the Company’s and its Affiliates records.

 

(b)           From time to time following the Closing, without further
consideration, LBHI shall, and shall cause its Affiliates to, do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged or
delivered, all such further conveyances, deeds, assignments, notices,
assumptions, releases, acquaintances, powers of attorney and assurances
(including any notarization, authentication, legalization and consularization of
the signatures of LBHI’s and its Affiliates’ Representatives), and such other
instruments, and shall take such further actions, as may be reasonably necessary
or appropriate to assure fully to the Company and its Subsidiaries and their
respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to
the Company or its Subsidiaries pursuant to the Contribution, this Agreement and
the Ancillary Agreements, and to assure fully to LBHI and its Subsidiaries and
their successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by the Company or its Subsidiaries pursuant to the
Contribution, this Agreement and the Ancillary Agreements, and to otherwise make
effective the transactions contemplated hereby and thereby.

 

(c)           If any third-party consent or agreement is required for the
assignment pursuant to the Contribution of any Intellectual Property Licenses to
the Company and such consent or agreement cannot be obtained prior to the
Closing, then, to the extent permitted by applicable Law and by Contract, LBHI
shall sublicense, on a fully paid-up, royalty-free basis, to the Company or its
applicable Subsidiary whatever rights they are permitted to sublicense under the
respective Intellectual Property Licenses.  If LBHI is permitted to assign or
sublicense any Intellectual Property License to the Company only at a one time,
fixed payment or an ongoing fee, LBHI shall notify the Company thereof and, only
if the Company or any of its Subsidiaries agrees in writing to be responsible to
pay such payment or fee, as applicable, LBHI shall assign or shall sublicense
whatever rights it is permitted to assign or sublicense under the respective

 

22

--------------------------------------------------------------------------------


 

Intellectual Property Licenses, subject to the payment or fee being paid by the
Company or any of its Subsidiaries.

 

(d)           If, pursuant to the Contribution, the Company does not acquire
Intellectual Property Rights owned or controlled by LBHI or any of its
Affiliates that have been used or exploited in the Business (“Residual
Intellectual Property Rights”), then (i) LBHI shall and hereby does grant to the
Company, or (ii) LBHI shall cause the applicable Subsidiary of LBHI to grant to
the Company, the perpetual, irrevocable, fully paid up, royalty free, worldwide,
non-exclusive right and license to use or exploit such Residual Intellectual
Property Rights in connection with the Business and other asset management and
investment advisory activities in the manner in which such Residual Intellectual
Property Rights were exploited prior to the Closing Date.  The license granted
pursuant to this Section 2.5(d) (or to be granted hereby by a Subsidiary of
LBHI) is assignable and sublicensable by the Company; provided, however, that it
may only be assigned or sublicensed to a Person who is engaged in (or owns or
controls a Person who is engaged in) the Business, as conducted from time to
time, or a portion thereof.

 

(e)           If, pursuant to the Contribution, the Company acquires
Intellectual Property Rights used or exploited by LBHI or any of its current or
former Subsidiaries outside of the scope of the Business in the ordinary course
of LBHI or any of its Subsidiaries’ operations (“Non-exclusive Intellectual
Property Rights”), the Company shall and hereby does grant to LBHI and its
current Subsidiaries, the perpetual, irrevocable, fully paid up, royalty free,
worldwide, non-exclusive right and license to use or exploit such Non-exclusive
Intellectual Property Rights outside the field of the Business in the manner in
which such Non-exclusive Intellectual Property Rights were used or exploited
prior to the Closing Date.  The license granted pursuant to this
Section 2.5(e) shall be assignable and sublicensable by LBHI or any of its
Subsidiaries, as applicable, in whole or in part; provided, however, that it may
only be assigned or sublicensed to a Person who is engaged in (or owns or
controls a Person who is engaged in) those aspects of the business in which the
relevant Non-exclusive Intellectual Property Rights were used prior to Closing
Date, or a portion thereof.

 

(f)            Closing Cash calculations shall be determined after giving effect
to any payments at the Closing made pursuant to Section 7.33.

 

2.6           Closing Cash and Closing Net Working Capital.

 

(a)           Not later than three (3) Business Days prior to the Closing, LBHI
shall deliver, in writing, to the Company LBHI’s good faith estimate of the
amount of the (i) Closing Cash (such estimate, the “Estimated Closing Cash”),
(ii) the Closing Net Working Capital (such estimate, the “Estimated Closing Net
Working Capital”), and (iii) the Estimated Closing Cash Target.

 

(b)           At the Closing, (i) if the Estimated Closing Cash exceeds the
Estimated Closing Cash Target, then LBHI shall be entitled to withdraw an amount
of Cash equal to such excess from the Acquired Subsidiaries, and (ii) if the
Estimated

 

23

--------------------------------------------------------------------------------


 

Closing Cash is less than the Estimated Closing Cash Target, then LBHI shall
contribute an amount of Cash equal to such deficiency to the Acquired
Subsidiaries.

 

(c)           The “Adjustment Amount”, which may be positive or negative, shall
mean an amount equal to the sum of (i) the Final Closing Cash minus (ii) the
Estimated Closing Cash plus (iii) the Estimated Closing Cash Target minus
(iv) the Final Closing Cash Target.  If the Adjustment Amount is a positive
number (such amount, the “Increase Amount”), then the Company shall pay to LBHI
an amount equal to the Increase Amount by wire transfer of immediately available
funds.  If the Adjustment Amount is a negative number (the absolute value of
such amount, the “Deficit Amount”), then LBHI shall pay to the Company an amount
equal to the Deficit Amount by wire transfer of immediately available funds. 
The payment determined to be due under this Section 2.6(c) to the Company or
LBHI, as the case may be, shall be made not more than five (5) Business Days
following the date on which the Final Closing Cash, the Final Closing Net
Working Capital and the Final Closing Cash Target have been determined.

 

(d)           Any payment made pursuant to Section 2.6(b) or 2.6(c) shall be
made by wire transfer of immediately available funds into an account specified
by LBHI or the Company, as the case may be.

 

(e)           No payment to LBHI pursuant to this Section 2.6 shall be
considered a distribution in redemption of, or otherwise upon or in respect of,
any LBHI Preferred Unit or Class A Common Unit.

 

2.7           Post-Closing True-Ups.

 

(a)           No later than thirty (30) days after the Closing Date, the Company
shall deliver to LBHI a schedule (the “Closing Schedule”) that sets forth its
calculations of the (i) actual aggregate amount of Cash held by the Acquired
Subsidiaries or otherwise acquired by the Company and its Subsidiaries as a
Purchased Asset as of the Closing (“Closing Cash”), the Closing Net Working
Capital, the Final Closing Cash Target and the components of Closing Cash,
Closing Net Working Capital and Final Closing Cash Target.

 

(b)           If LBHI disagrees with any of the Company’s calculations referred
to in Section 2.7(a), then LBHI may, within 30 days after delivery of the
Closing Schedule, deliver a notice to the Company disagreeing with such
calculation and setting forth LBHI’s calculation of any such amount.  Any such
notice of disagreement shall specify in reasonable detail those items or amounts
as to which LBHI disagrees, and LBHI shall be deemed to have agreed with all
other items and amounts contained or otherwise reflected in the Closing
Schedule.

 

(c)           If a notice of disagreement shall be duly delivered pursuant to
Section 2.7(b), LBHI and the Company shall, during the 20 days following each
such delivery, use their reasonable best efforts to reach agreement on the
disputed items or amounts in order to determine any disputed calculations
included in such delivery.  If,

 

24

--------------------------------------------------------------------------------


 

during either such period, the Company and LBHI are unable to reach such
agreement, they shall promptly thereafter cause a local office of an independent
accounting firm of nationally recognized standing reasonably satisfactory to the
Company and LBHI (which local office shall not have any material relationship
with the Company or LBHI or any of their respective Affiliates) (the “Referee”),
promptly to review this Agreement and the disputed items or amounts for the
purpose of calculating any disputed calculation reflected on the Closing
Schedule.  In making such calculations, the Referee shall consider only those
items or amounts in the Closing Schedule as to which the parties have
disagreed.  The Referee shall deliver to the Company and LBHI, as promptly as
practicable, a report setting forth such calculations of any disputed
calculations set forth on the Closing Schedule.  Such report shall be final and
binding upon the parties hereto. The cost of such review and report shall be
allocated between LBHI and the Company in the same proportion that the aggregate
amount of the items unsuccessfully disputed by each (as finally determined by
the Referee) bears to the total amount of the disputed items.

 

(d)           For purposes of this Agreement, “Final Closing Cash” means the
amount of Closing Cash, (i) as shown in the Company’s calculation delivered
pursuant to Section 2.7(a) if no notice of disagreement with respect thereto is
duly delivered pursuant to Section 2.7(b); or (ii) if such a notice of
disagreement is timely delivered, (A) as agreed by the Company and LBHI pursuant
to Section 2.7(c), or (B) in the absence of such agreement, as shown in the
Referee’s report delivered pursuant to Section 2.7(c).

 

(e)           For purposes of this Agreement, “Final Closing Net Working
Capital” means the amount of Closing Net Working Capital, (i) as shown in the
Company’s calculation delivered pursuant to Section 2.7(a) if no notice of
disagreement with respect thereto is duly delivered pursuant to Section 2.7(b);
or (ii) if such a notice of disagreement is timely delivered, (A) as agreed by
the Company and LBHI pursuing to Section 2.7(c), or (B) in the absence of such
agreement, as shown in the Referee’s report delivered pursuant to
Section 2.7(c).

 

(f)            LBHI and the Company agree that they will reasonably cooperate
with one another and assist in the preparation of the Closing Schedule and in
the conduct of the audits and reviews referred to in this Section 2.7, including
the making available to the extent reasonably necessary of books, records, work
papers and personnel during normal business hours.

 

ARTICLE III



CLOSING AND TERMINATION

 

3.1           Closing Date.  The closing of the Contribution and the issuance of
Units provided for in Section 2.4 (the “Closing”) shall take place at the
offices of Weil, Gotshal & Manges LLP located at 767 Fifth Avenue, New York, New
York 10153 at 10:00 a.m. (New York City time) on the third Business Day after
the satisfaction or waiver of the conditions set forth in Article VIII (other
than conditions that by their

 

25

--------------------------------------------------------------------------------


 

nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions at such time), unless another time, date or place is
agreed to in writing by the parties hereto.  The date on which the Closing is
held is referred to herein as the “Closing Date”.

 

3.2           Certain Closing Deliveries.  At the Closing:

 

(a)           Each of the Company and LBHI shall deliver, or shall cause to be
delivered, to the other party, each Ancillary Agreement to which it or any of
its Affiliates is a party, duly executed.

 

(b)           LBHI shall deliver to the Company the following items, each in
form and substance reasonably satisfactory to the Company:

 

(i)            duly executed copies of such instruments of conveyance and
transfer as may be necessary to effect at the Closing the Contribution;

 

(ii)           a copy of the Amended and Restated Operating Agreement, executed
and delivered by LBHI and/or its designees; and

 

(iii)          the certificates signed by an authorized officer of LBHI in
accordance with Sections 8.1(a) and 8.1(b).

 

(c)           The Company shall deliver to LBHI, each in form and substance
reasonably satisfactory to LBHI:

 

(i)            a copy of each Employment Agreement executed and delivered by an
Employee Member;

 

(ii)           a copy of the Amended and Restated Operating Agreement, executed
and delivered by the Company and any Employee Members; and

 

(iii)          the certificates signed by the Company in accordance with
Sections 8.2(a) and 8.2(b).

 

3.3           Termination of Agreement.  This Agreement may be terminated prior
to the Closing as follows:

 

(a)           by mutual written consent of the Company and LBHI;

 

(b)           by the Company if the Sale Order has not been entered in the
Bankruptcy Case of LBHI prior to January 31, 2009;

 

(c)           by the Company, upon notice to LBHI, if at the Auction (as such
term is defined in the Bid Procedures Order) the Company is not selected as the
Successful Bidder (as defined in the Bid Procedures Order) and the Sale Hearing
(as defined in the Bid Procedures Order) has concluded;

 

26

--------------------------------------------------------------------------------


 

(d)           by the Company or LBHI in the event that the Closing has not been
consummated on or prior to June 30, 2009 (such date, the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 3.3(b) shall not be available to a party if the failure of the Closing
to be consummated on or before the Termination Date is primarily due to the
failure of such party to perform any of its obligations under this Agreement;

 

(e)           by the Company or LBHI upon a final non-appealable determination
by a Governmental Body of competent jurisdiction denying an approval that is
necessary for the consummation of the transactions contemplated hereby;
provided, however, that the right to terminate this Agreement under this
Section 3.3(c) shall not be available to a party if such denial is primarily due
to the failure of such party to perform any of its obligations under this
Agreement;

 

(f)            by the Company in the event (i) none of the representations and
warranties of the Company shall have become and continue to be untrue in a
manner that would cause the condition set forth in Section 8.2(a) not to be
satisfied and there has been no failure by the Company to perform its covenants
in such a manner as would cause the condition set forth in Section 8.2(b) not to
be satisfied, and (ii) there shall have been a breach of LBHI’s representations
and warranties in this Agreement or a failure by LBHI to perform its covenants
in this Agreement, in any such case in a manner that the conditions to the
Closing set forth in Section 8.1(a) or Section 8.1(b) would not be satisfied if
such breach or failure occurred or was continuing as of the date on which the
Closing was to occur; provided, however, that the Company shall provide notice
to LBHI as soon as practicable after becoming aware of any such breach described
in clause (ii) above; and provided further that if such breach is curable by
LBHI through the exercise of its commercially reasonable efforts then, so long
as LBHI continues to exercise such commercially reasonable efforts, the Company
may not terminate this Agreement under this Section 3.3(d) prior to the earlier
of (A) the Termination Date and (B) the 30th day following the date LBHI
receives notice of such breach from the Company and only if such breach or
failure by LBHI remains uncured on such date;

 

(g)           by LBHI in the event (i) none of the representations and
warranties of LBHI shall have become and continue to be untrue in a manner that
would cause the condition set forth in Section 8.1(a) not to be satisfied and
there has been no failure by LBHI to perform its covenants in such a manner as
would cause the condition set forth in Section 8.1(b) not to be satisfied, and
(ii) there shall have been a breach of the Company’s representations and
warranties in this Agreement or a failure by the Company to perform its
covenants in this Agreement, in any such case in a manner that the conditions to
the Closing set forth in Section 8.2(a) or Section 8.2(b) would not be satisfied
if such breach or failure occurred or was continuing as of the date on which the
Closing was to occur; provided, however, that LBHI shall provide notice to the
Company as soon as practicable after becoming aware of any such breach described
in clause (ii) above; and provided further that if such breach is curable by the
Company through the exercise of its commercially reasonable efforts then, so
long as the Company continues to exercise such commercially reasonable efforts,
LBHI may not terminate this Agreement

 

27

--------------------------------------------------------------------------------


 

under this Section 3.3(e) prior to the earlier of (A) the Termination Date and
(B) the 30th day following the date the Company receives notice of such breach
from LBHI and only if such breach or failure by the Company remains uncured on
such date; or

 

(h)           by LBHI if, at any time prior to the Closing, fewer than eighty
percent (80%) of the Employee Members are employed by LBHI or its Subsidiaries.

 

3.4           Procedure Upon Termination.  In the event of a termination by the
Company or LBHI, or both, pursuant to Section 3.3, written notice thereof shall
forthwith be given by the terminating party to the Company or LBHI, as
applicable, and this Agreement shall terminate, and the Contribution and
issuance of the Units hereunder shall be abandoned, without further action by
the Company or LBHI.

 

3.5           Effect of Termination.  In the event that this Agreement is
validly terminated in accordance with Sections 3.3 and 3.4, then each of the
parties shall be relieved of its duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to each of the Company, LBHI and their respective Affiliates;
provided, however, that the obligations of the parties set forth in Section 7.11
and Article X shall survive any such termination and shall be enforceable
hereunder.

 

ARTICLE IV



REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

Except as otherwise set forth on the corresponding disclosure schedule delivered
to LBHI by the Company prior to LBHI’s execution of this Agreement (it being
understood that any matter disclosed in a Schedule by the Company shall be
deemed to constitute disclosure with respect to other representations and
warranties of the Company to the extent reasonably apparent on the face of such
disclosure), the Company hereby represents and warrants to LBHI that:

 

4.1           Organization and Good Standing.

 

(a)           The Company is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all limited liability company power and authority to own, lease and operate its
properties and to carry on its business as conducted at such time.

 

(b)           The Company is not required to qualify to do business as a limited
liability company in any jurisdiction other than the State of Delaware.

 

4.2           Authorization of Agreement.  Subject to any approval required in a
Bankruptcy Case, or other insolvency, receivership or similar proceedings, the
Company has all requisite power and authority to execute and deliver each
Contract, document or certificate contemplated by this Agreement to be executed
by the Company in connection

 

28

--------------------------------------------------------------------------------


 

with the consummation of the transactions contemplated by this Agreement
(including this Agreement, the Amended and Restated Operating Agreement and the
letter agreements described in Section 4.7, the “Company Documents”) and to
consummate the transactions contemplated hereby.  The execution and delivery of
each Company Document and the consummation of the transactions contemplated
hereby and thereby have been, or will be, duly authorized by all requisite
action on the part of the Company.  Each of the Company Documents, when executed
and delivered (assuming the due authorization, execution and delivery by the
other parties hereto and thereto), will constitute the legal, valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

4.3           Capitalization.  The sole members of the Company are George Walker
and Joseph Amato (the “Company Members”).  The equity interests of the Company
(a) are held as of the date hereof beneficially and of record by the Company
Members free and clear of all Liens except transfer restrictions under
applicable securities Laws and (b) are duly authorized, validly issued, fully
paid and non-assessable.  Except as contemplated by this Agreement, none of the
Company, any of the Company Members nor any of their respective Affiliates has
issued any option or warrant covering, any right to subscribe for, or any
securities convertible into or exchangeable or exercisable for, any equity
interests in the Company.

 

4.4           Litigation.  There are no Legal Proceedings pending or, to the
knowledge of the Company, threatened against the Company that would have a
material adverse effect on the Company’s ability to consummate the transactions
contemplated hereby.

 

4.5           Financial Advisors.  No Person has acted, directly or indirectly,
as a broker, finder or financial advisor for the Company or its Affiliates in
connection with the transactions contemplated hereby.

 

4.6           Formation of the Company.  The Company has been formed solely for
the purpose of engaging in the transactions contemplated hereby and has not
carried, and will not carry, on any business or conduct any operations, other
than the execution of Company Documents, the performance of its obligations
under this Agreement and the Company Documents and the consummation of the
transactions contemplated hereby and thereby.  Except as set forth in Schedule
4.6 hereto, the Company is not a party to any contract or obligation other than
this Agreement or the Company Documents, except for assets, liabilities,
contracts and obligations incurred in connection with the formation of the
Company and the negotiation and the consummation of the transactions
contemplated by the Agreement and the Ancillary Agreements.  The Company has any
no assets or liabilities, except as contemplated by the Company Documents.  The
Company is, and has been since the date of its formation, properly treated as a
“disregarded entity” or

 

29

--------------------------------------------------------------------------------


 

“partnership” for U.S. federal income tax purposes.  Neither the Company, nor
any Person on behalf of the Company, has elected pursuant to Treasury
Regulations 301.7701-3 to treat the Company as an “association taxable as a
corporation” for U.S. federal income tax purposes.

 

4.7           Arrangement with Employee Members.  Each portfolio manager and
member of senior management listed on Schedule 4.7, as such schedule may be
amended, from time to time, pursuant to Section 10.10, (each, an “Employee
Member”) has entered into, or will have entered into prior to the Closing, a
letter agreement with the Company regarding his or her continued employment with
the Business following the Closing (the “Employee Letter Agreements”), and each
such executed Employee Letter Agreement as of the Execution Date has been
provided to LBHI on or prior to the Execution Date.

 

4.8           Acknowledgement.  Notwithstanding anything to the contrary herein,
the Company acknowledges and agrees that:

 

(a)           LBHI is not making any representations or warranties whatsoever,
express or implied, beyond those expressly given by LBHI in Article V or any
certificates given in connection with the Closing (as modified by the Schedules
referred to in the introductory paragraph to Article V (to the extent specified
therein));

 

(b)           except for the covenants herein and in the Ancillary Agreements
and except for the representations and warranties contained in Article V or any
certificates given in connection with the Closing, the Business being
contributed hereunder (including all of the Purchased Assets) is being
transferred on a “where is” and, as to condition, “as is” basis;

 

(c)           the Company has not been induced by, or relied upon, any
representations, warranties or statements (written or oral, express or implied,
or otherwise), made by any Person, that are not expressly set forth in Article V
or any certificates given in connection with the Closing (and, without limiting
the generality of the foregoing, the Company acknowledges that, except for such
representations and warranties, (i) no representations or warranties are made
with respect to any projections, forecasts, estimates, budgets or prospect
information that may have been made available to the Company or any of its
Affiliates or Representatives, and (ii) none of LBHI or its Affiliates will have
or be subject to any liability to the Company or any other Person resulting from
the distribution or making available to the Company or its Representatives (or
their use of) any such information or any information contained in any
confidential memoranda relating to the Company or any Subsidiary of the Company
or contained in any “data rooms” to which the Company or its Representatives may
have been given access); and

 

(d)           the Company has conducted, to its satisfaction, its own
independent investigation of the condition, operations, business and prospects
of the Business, the Business Entities and their Subsidiaries.

 

30

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES REGARDING LBHI

 

Except as otherwise set forth on the corresponding disclosure schedule delivered
to the Company by LBHI (it being understood that any matter disclosed in a
Schedule by LBHI shall be deemed to constitute disclosure with respect to other
representations and warranties of LBHI to the extent reasonably apparent on the
face of such disclosure), LBHI hereby represents and warrants to the Company
that:

 

5.1           Organization and Good Standing.  LBHI is a corporation, duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is currently registered.

 

5.2           Authorization of Agreement.  Subject to any approval required in a
Bankruptcy Case, LBHI has all requisite power and authority to execute and
deliver this Agreement and each other agreement, document or certificate
contemplated by this Agreement or to be executed by LBHI in connection with the
consummation of the transactions contemplated by this Agreement (the “LBHI
Documents”), and to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement and the LBHI Documents and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of LBHI.  This Agreement has
been, and each of the LBHI Documents will be at or prior to the Closing, duly
and validly executed and delivered by LBHI and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes the legal, valid and binding obligations of LBHI, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

5.3           Ownership of Interests.  LBHI, directly or indirectly, owns 100%
of the equity interests of each Acquired Subsidiary outstanding free and clear
of any and all Liens (other than transfer restrictions under applicable Laws).

 

5.4           Conflicts and Consents.

 

(a)           Except as set forth on Schedule 5.4(a), (and assuming the making
of the filings and notifications, and receipt of the consents, waivers,
approvals, Orders, Permits, Contracts and authorizations contemplated by
Section 5.4(b) or listed on Schedule 5.4(a)(ii)), none of the execution and
delivery by LBHI of the LBHI Documents, the consummation of the transactions
contemplated hereby or thereby, or compliance by LBHI or any applicable
Subsidiaries of LBHI with any of the provisions hereof or thereof, will conflict
with, or result in any violation of or default (with or

 

31

--------------------------------------------------------------------------------


 

without notice or lapse of time, or both) under, or give rise to a right of
acceleration, additional payment, termination or cancellation under, any
provision of (i) the certificate of formation or operating agreement, or
comparable charter and organizational documents, of LBHI, any Subsidiary of LBHI
or any Fund, (ii) any Contract to which LBHI, any Subsidiary of LBHI or any Fund
is a party, (iii) any Order of any Governmental Body applicable to LBHI, any
Subsidiary of LBHI, any Fund or by which any of their respective properties or
assets are bound or (iv) any applicable Law, other than, in the case of clauses
(ii), (iii) and (iv), such conflicts, violations, defaults, terminations or
cancellations that would not have a material adverse effect on LBHI’s ability to
consummate the transactions contemplated hereby.

 

(b)           Subject to any approval required in a Bankruptcy Case, except as
set forth on Schedule 5.4(b), no consent, waiver, approval, Order, Permit,
Contract or authorization of, or declaration or filing with, or notification to,
any Governmental Body is required on the part of LBHI, any Subsidiary of LBHI or
any Fund in connection with the execution and delivery of this Agreement or the
LBHI Documents or the compliance by LBHI, any Subsidiary of LBHI or any Fund
with any of the provisions hereof or thereof, or the consummation of the
transactions contemplated hereby or thereby, other than (i) FINRA and other
applicable Self-Regulatory Organization notifications or consents, (ii) filings,
consents, approvals or notices required under the Investment Company Act or the
Investment Advisers Act, (iii) compliance with the applicable requirements of
the HSR Act and (iv) those the failure of which to obtain or make would not have
a material adverse effect on the LBHI’s ability to consummate the transactions
contemplated hereby.

 

5.5           Subsidiaries.  The outstanding shares of capital stock or
comparable equity ownership interests of each of the Business Entities and each
of their respective Subsidiaries are validly issued, fully paid and
non-assessable, and, following the Contribution and the Closing, all such shares
or other equity interests will be wholly-owned, directly or indirectly, by the
Company free and clear of any and all Liens except transfer restrictions under
applicable securities Laws.  None of LBHI, any Subsidiary of LBHI, any Business
Entity or any Subsidiary of any Business Entity has issued any option or warrant
covering, any right to subscribe for, or any securities convertible into or
exchangeable or exercisable for, any shares of capital stock of, or comparable
equity ownership interests in, any Business Entity or any Subsidiary of a
Business Entity.

 

5.6           Litigation.  There are no Legal Proceedings pending or, to the
knowledge of LBHI, threatened against LBHI that would have a material adverse
effect on LBHI’s ability to consummate the transactions contemplated hereby.

 

5.7           Financial Advisors.  Except for Barclays Capital Inc. and Lazard
Freres & Co. LLC, the fees and expenses of which shall be borne by LBHI, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for LBHI or its Affiliates (including its Subsidiaries) in connection
with the transactions contemplated hereby.

 

32

--------------------------------------------------------------------------------


 

5.8           Investment Intention.  LBHI is acquiring all Units to be issued by
the Company to it at the Closing pursuant to the terms of this Agreement for its
own account, for investment purposes and not with a view to the distribution
thereof in contravention of any Law.  LBHI is an “accredited investor,” as such
term is defined in Rule 501 of Regulation D promulgated under the Securities Act
of 1933, as amended (the “Securities Act”), and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Units.  LBHI understands that the
Units have not been registered under the Securities Act or any other securities
or “blue sky” law and cannot be sold unless subsequently registered or an
exemption from registration is available.

 

5.9           Disclosure of Information.  LBHI acknowledges that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Units to be sold pursuant to the
terms of this Agreement and the business, properties, prospects and financial
condition of the Company.  LBHI also acknowledges that it (a) has such knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of its investment in the Company, and  (b) is
able to bear the financial risks associated with an investment in the Units to
be sold pursuant to the terms of this Agreement.

 

5.10         General.  LBHI understands that the Units to be sold pursuant to
the terms of this Agreement are being offered and sold in reliance on an
exemption from the registration requirements of federal and state securities
laws and the Company is relying upon the truth and accuracy of, and compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of LBHI set forth herein in order to determine the applicability
of such exemptions and the suitability of LBHI to acquire the Units to be sold
pursuant to the terms of this Agreement. LBHI understands that no federal or
state agency or any government or governmental agency has passed upon or made
any recommendation or endorsement of the Units to be sold pursuant to the terms
of this Agreement.

 

5.11         No General Solicitation.  LBHI acknowledges that the Units to be
sold pursuant to the terms of this Agreement were not offered to LBHI by means
of any form of general or public solicitation or general advertising, or
publicly disseminated advertisements or sales literature, including (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(b) any seminar or meeting to which LBHI was invited by any of the foregoing
means of communications.

 

5.12         Acknowledgement.  Notwithstanding anything to the contrary herein,
LBHI acknowledges and agrees that:

 

(a)           the Company is not making any representations or warranties
whatsoever, express or implied, beyond those expressly given by the Company in
Article IV or any certificates given in connection with the Closing (as modified
by the Schedules referred to in the introductory paragraph to Article IV (to the
extent specified therein));

 

33

--------------------------------------------------------------------------------


 

(b)           except for the covenants herein and in the Ancillary Agreements
and except for the representations and warranties contained in Article IV or any
certificates given in connection with the Closing, the Units being sold 
hereunder are being sold on a “where is” and, as to condition, “as is” basis;

 

(c)           LBHI has not been induced by, or relied upon, any representations,
warranties or statements (written or oral, express or implied, or otherwise),
made by any Person, that are not expressly set forth in Article IV or any
certificates given in connection with the Closing (and, without limiting the
generality of the foregoing, LBHI acknowledges that, except for such
representations and warranties, (i) no representations or warranties are made
with respect to any projections, forecasts, estimates, budgets or prospect
information that may have been made available to LBHI or any of its Affiliates
or Representatives, and (ii) none of the Company or its Affiliates will have or
be subject to any liability to LBHI or any other Person resulting from the
distribution or making available to LBHI or its Representatives (or their use
of) any such information or any information contained in any confidential
memoranda relating to the Company or any Subsidiary of the Company or contained
in any “data rooms” to which LBHI or its Representatives may have been given
access); and

 

(d)           LBHI has conducted, to its satisfaction, its own independent
investigation of the condition, operations, business and prospects of the
Company, the Business, the Business Entities and their Subsidiaries.

 

ARTICLE VI

 

[RESERVED]

 

ARTICLE VII

 

COVENANTS

 

7.1           Conduct of the Company Pending the Closing.  Prior to the Closing,
except as expressly contemplated by this Agreement (including the actions taken
or to be taken in connection with the Contribution or the consummation of the
transactions contemplated hereby), the agreements set forth on Schedule 4.6
hereto and the matters referred to in Section 4.6, the Company shall not take
any action or conduct any business, or agree to take any action or conduct any
business, without the express written consent of LBHI, which consent shall not
be unreasonably withheld or delayed.

 

7.2           Conduct of the Business Pending the Closing.  Prior to the
Closing, except (a) as required by applicable Law or (b) as otherwise expressly
contemplated by this Agreement (including the actions taken or to be taken in
connection with the Contribution or the consummation of the transactions
contemplated hereby), (1) LBHI shall, and shall cause its Subsidiaries to,
conduct the Business in all material respects in

 

34

--------------------------------------------------------------------------------


 

the ordinary course of business consistent with past practice, and (2) LBHI
(with respect to the Business) shall not, and shall cause each of its
Subsidiaries not to:

 

(i)            declare or pay any dividend or other cash distribution to the
extent doing so would impair the ability of the Business to operate in the
ordinary course;

 

(ii)           issue, transfer, sell, encumber, or authorize the issuance,
transfer, sale or encumbrance of, any shares of capital stock, limited liability
company membership interests or other equity interests of any class, or any
options, warrants, pay-in-kind securities, convertible or exchangeable
securities or other rights of any kind thereto to acquire any shares of capital
stock or equity interests (including any phantom interest), of any Acquired
Subsidiary to any Person;

 

(iii)          sell or license any of its material properties or assets, except
(A) sales and licenses in the ordinary course of business consistent with past
practice, (B) pursuant to any Contract in effect on the Execution Date,
(C) dispositions of obsolete or worthless assets, and (D) transfers between the
Acquired Subsidiaries;

 

(iv)          subject any of its material properties or assets to a Lien, except
in the case of properties or assets that are not securities for Permitted
Exceptions;

 

(v)           enter into any merger or consolidation or similar transaction with
or involving any Person;

 

(vi)          adopt a plan or agreement of complete or partial liquidation or
dissolution;

 

(vii)         incur any indebtedness for borrowed money having an outstanding
principal amount in excess of $5,000,000 (excluding intercompany transactions
with Affiliates that will be settled prior to the Closing);

 

(viii)        fail to make any filing, pay any fee, or take any other action
necessary to maintain the ownership, validity and enforceability of any 
material Intellectual Property Rights related to the Business; or

 

(ix)           agree to do anything prohibited by this Section 7.2.

 

7.3           Preservation of Back Office Support.  LBHI will use all
commercially reasonable efforts to preserve prior to the Closing the
functionality of its and its Affiliates back offices and the availability of its
personnel and systems that have historically provided services to the Business.

 

35

--------------------------------------------------------------------------------


 

7.4           Consents.  LBHI shall use, and shall cause its Subsidiaries to
use, commercially reasonable efforts, and the Company shall cooperate with LBHI,
to obtain at the earliest practicable date all consents (other than with respect
to brokerage and investment advisory agreements, the subject matter of which is
covered in Sections 7.12, 7.13 and 7.14) and approvals required to consummate
the transactions contemplated by this Agreement (including the Contribution);
provided, however, that no party shall be obligated to pay any consideration (or
grant any financial accommodation) to any third party from whom consent or
approval is requested.

 

7.5           Regulatory Approvals.  Subject to all of the terms and conditions
hereof (including the proviso in the last sentence of Section 7.6(b)):

 

(a)           Each of the parties hereto shall cooperate with the other parties
and use their respective commercially reasonable efforts to promptly (i) take,
or cause to be taken, all actions, and do, or cause to be done, all things
within its control that are necessary, proper or advisable to cause the other
party’s conditions to Closing to be satisfied as promptly as practicable and to
consummate the Closing in the most expeditious manner practicable, and (ii) to
the extent it is within its control, obtain all approvals, consents,
registrations, permits, authorizations and other confirmations from any
Governmental Body or third party required to be obtained by it and which are
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement.  In furtherance and not in limitation of the foregoing, each
party hereto agrees to cooperate to make any appropriate application to FINRA.

 

(b)           Each of the parties hereto shall use its commercially reasonable
efforts to (i) cooperate in all respects with each other in connection with any
filing or submission with a Governmental Body in connection with the
transactions contemplated by this Agreement and in connection with any
investigation or other inquiry by or before a Governmental Body relating to the
transactions contemplated by this Agreement, including any such proceeding
initiated by a private party, and (ii) keep the other party reasonably informed
in all material respects and on a reasonably timely basis of any material
communication received by such party from, or given by such party to, the FTC,
FINRA, the SEC or any other Governmental Body, in each case regarding any of the
transactions contemplated by this Agreement.

 

7.6           Further Assurances; Etc.

 

(a)           Subject to all of the terms and conditions hereof, each of the
parties shall use its commercially reasonable efforts (i) to take all actions,
both prior to and after the Closing, necessary or appropriate to consummate and
implement the transactions contemplated by this Agreement (including the
Contribution) and (ii) to the extent it is within its control, to cause the
fulfillment at the earliest practicable date of all of the conditions to the
other party’s obligations to consummate the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, from the Execution
Date until the Closing, LBHI shall not, and shall cause its Affiliates not to,
(A) assign or otherwise transfer from the Business to any Person any asset,
right, property

 

36

--------------------------------------------------------------------------------


 

or interest of the Business or any Purchased Asset, or (B) assign or otherwise
transfer to the Business any Liability other than any Assumed Liability.

 

(b)           Without limiting the foregoing, on and after the Closing Date,
each party shall cooperate with the other party, without any further
consideration, to cause to be executed and delivered, all instruments, including
instruments of conveyance, assignment and transfer, and to make all filings
with, and to obtain all consents, under any permit, license, agreement,
indenture or other instrument, and to take all such other actions as either
party may request to take by any other party from time to time, consistent with
the terms of this Agreement, in order to effectuate the provisions and purposes
of this Agreement and the Ancillary Agreements and, to the extent necessary,
(i) the transfer to the Company or any Subsidiary of the Company of any
Purchased Asset and (ii) the transfer of any Excluded Asset from the Company or
any Subsidiary of the Company to LBHI; provided, however, that neither party
shall be obligated to make any payment, incur any obligation or grant any
concession to any Governmental Body in connection therewith, other than the
payment of ordinary and customary fees.

 

(c)           In the event that at any time and from time to time after the
Closing, LBHI or any of its Affiliates shall receive or otherwise possess any
Purchased Asset or any asset that is the property of the Company or any of its
Subsidiaries (other than by reason of a distribution by the Company to LBHI or
such Affiliate pursuant to the Amended and Restated Operating Agreement), LBHI
shall or shall cause such Affiliate to promptly transfer such asset in the form
received to the Company or its applicable Subsidiaries.

 

(d)           In the event that at any time and from time to time after the
Closing, the Company or any Subsidiary of the Company shall receive or otherwise
possess any Excluded Asset, the Company shall or shall cause such Subsidiary to
promptly transfer such asset in the form received to LBHI.  No transfer to LBHI
pursuant to this Section 7.6(d) shall be considered a distribution in redemption
of, or otherwise upon or in respect of, any LBHI Preferred Unit or Class A
Common Unit.

 

7.7           Preservation of Records.  Each of LBHI and the Company agree to
preserve and keep the business records held by them relating to the Business for
a period of seven years (or such longer period as may be required under
applicable Law) from the Closing Date and shall make such business records
available to the other as may be reasonably required by such party in connection
with, among other things, any insurance claims by, Legal Proceedings or Tax
audits against or governmental investigations of LBHI, the Company or any of
their respective Affiliates (which for the purposes of this Section 7.7 shall
include the Funds) to the extent required to enable LBHI or the Company, as the
case may be, to comply with their respective obligations under this Agreement
and each other agreement, document or instrument contemplated hereby or thereby;
provided, however, that LBHI shall notify the Company if it intends to wind down
its affairs prior to the end of such seven-year period and shall deliver such
business records to the Company at its request.

 

37

--------------------------------------------------------------------------------


 

7.8           Publicity.  Except in connection with any Bankruptcy Case, neither
LBHI nor the Company shall issue, or permit any of its respective Affiliates
(which for the purposes of this Section 7.8 shall include the Funds) to issue,
any press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval
of, in the case of LBHI, the Company and, in the case of the Company, LBHI,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of LBHI or the Company, as applicable, disclosure is otherwise required
by applicable Law or by the applicable rules of any stock exchange on which
LBHI, the Company or any of their respective Affiliates lists securities.

 

7.9           Employee Benefits.

 

(a)           [Reserved]

 

(b)           LBHI agrees to use reasonable commercial efforts to reach
agreement as soon as practicable with the trustees of the Lehman Brothers
Pension Scheme (UK), the Pensions Regulator and the PPF, to obtain a clearance
statement in favor of the members of the Company Group from the Pensions
Regulator, under section 42 of the UK Pensions Act in respect of the
transactions governed by this Agreement (including the Contribution) under which
the Pensions Regulator confirms (on a basis that is not conditional upon any
member of the Company Group or any associated or connected company fulfilling
any obligations, other than a one-off payment to the Lehman Brothers Pension
Scheme (UK) or the PPF) that it will not issue to any member of the Company
Group or any of its directors, officers or employees a contribution notice under
section 38 of the UK Pensions Act or (to the extent the Pensions Regulator is
willing to provide such confirmation) under forthcoming amendments to the UK
Pensions Act (or any other legislation) made in connection with the announcement
by the UK Department for Work and Pensions dated 14 April 2008.

 

(c)           It is agreed that LBHI and its advisers shall prepare and submit
the clearance application to the Pensions Regulator and shall have principal
conduct of all matters relating to the clearance application and correspondence
with the Pensions Regulator, provided that LBHI shall keep the Company
reasonably informed with respect to such matters and provide periodic updates. 
The Company agrees to reasonably cooperate with LBHI in all matters relating to
the process described in Section 7.9(b) above, including without limitation by:

 

(i)            providing any such information as may be within the control of
the Company and is necessary to respond to questions raised by the trustees, the
Pensions Regulator or the PPF; and

 

(ii)           keeping LBHI promptly informed of any communications received
from the Pensions Regulator, the PPF and the trustees of the Lehman Brothers
Pension Scheme (UK) in relation to the clearance application and providing LBHI
with draft copies of all communications relevant to the trustee discussions and
clearance application at such time as will allow LBHI a reasonable opportunity
to comment on such

 

38

--------------------------------------------------------------------------------


 

submission or communication before it is submitted; take into account any
reasonable comments and promptly provide LBHI with a copy of all such
communication in the form submitted except that confidential information
contained in such submission or communication may be redacted.

 

(d)           At the Company’s option and to such extent as the Company may
reasonably specify, the Company may directly or through one or more designated
parties participate in the process referred to in Section 7.9(b), and for these
purposes hold discussions with the trustees of the Lehman Brothers Pension
Scheme (UK), the Pensions Regulator and the PPF, provided that the Company (or
any party designated by the Company) will not hold or initiate any independent
discussions with such trustees, the Pensions Regulator or the PPF without
inviting and giving the LBHI a reasonable opportunity to join such discussions.

 

(e)           For Transferred Employees, service with the Company shall be
counted for vesting purposes under the Lehman Brothers Holdings Inc. Retirement
Plan and Lehman Brothers Savings Plan in accordance with the terms of such
plans.

 

(f)            LBHI shall, and shall cause its Subsidiaries to, use reasonable
efforts to consult with the Company with respect to the allocation and timing of
the payment of bonuses to be paid to any employee who is employed primarily in
connection with the Business by LBHI or any of its Subsidiaries.

 

(g)           LBHI shall have sole responsibility for “continuation coverage”
obligations under the employee benefit plans that are group health plans to all
Company employees and “qualified beneficiaries” of such employees for whom a
“qualifying event” occurs on or prior to the Closing Date, but the Company shall
have responsibility for “continuation coverage” obligations to all Company
employees and “qualified beneficiaries” to the extent that a “qualifying event”
occurs after the Closing Date.  The phrases “continuation coverage”, “qualified
beneficiaries” and “qualifying event” shall have the respective meanings
ascribed to them in Section 4980B of the Code and Sections 601-608 of ERISA.

 

7.10         Tax Matters.

 

(a)           LBHI and the Company shall, to the extent permitted by applicable
Law (or to the extent applicable Law does not so require), elect with the
relevant Taxing Authority to treat for all purposes the Closing Date as the last
day of a taxable period of each Acquired Subsidiary (including any Acquired
Subsidiary that is treated as a partnership for U.S. federal income tax
purposes).  If applicable Law does not require or permit the parties to close
any federal state, local or foreign Tax period of any Acquired Subsidiary as of
the Closing Date, or for any other taxable period of such Acquired Subsidiary
that includes, but does not end on, the Closing Date (any of the foregoing, a
“Straddle Period”), the allocation of Taxes as between the portion of such
Straddle Period ending on and including the Closing Date and the portion of such
Straddle Period beginning after the Closing Date shall be made as follows:
(i) in the case of Taxes based

 

39

--------------------------------------------------------------------------------


 

upon income, gross receipts (such as sales Taxes) or specific transactions
involving Taxes other than Taxes based upon income or gross receipts, the amount
of Taxes attributable to any Straddle Period shall be determined by closing the
books of such Acquired Subsidiary as of the close of  the Closing Date and by
treating the portion of such Straddle Period ending on and including the Closing
Date and the portion beginning after the Closing Date as, respectively, separate
taxable years (provided that any exemptions, allowances or deductions that are
calculated on an annual basis (including but not limited to depreciation and
amortization deductions) shall be allocated between the period ending on the
Closing Date and the period ending after the Closing Date in proportion to the
number of days in each such period); and (ii) in the case of Taxes that are
determined on a basis other than income, gross receipts or specific
transactions, the amount of Taxes shall be allocable to the portion of the
Straddle Period ending on and including the Closing Date and the portion of the
Straddle Period beginning after the Closing Date based on a pro ration of days
in such Straddle Period.

 

(b)           (i)            After the Closing, except as otherwise provided in
this Section 7.10(b), the Company shall endeavor to timely prepare and file or
cause to be prepared and filed all Tax Returns of the Acquired Subsidiaries and
to timely pay or cause to be paid to the applicable Taxing Authority any amounts
shown as due thereon.

 

(ii)           Prior to the Company filing, or causing to be filed, any Tax
Return of an Acquired Subsidiary for (A) a Pre-Closing Tax Period or (B) a
Straddle Period, the Company shall provide to LBHI, at least thirty (30) days
prior to the filing deadline for such Tax Return (taking into account any
applicable extensions), a draft of such Tax Return, which shall be completed in
a manner consistent with the past practices of such Acquired Subsidiary, except
as otherwise required by a change in applicable Law or this Agreement.  Within
ten (10) days of delivery to LBHI of any such draft Tax Return, LBHI shall
inform the Company of any objections LBHI has to such draft Tax Return, and if
LBHI has no such objections, then the Company shall cause to be timely filed
such Tax Return completed on the basis of the draft provided to LBHI.  If within
ten (10) days of delivery to LBHI of any such draft Tax Return, LBHI informs the
Company of LBHI’s objection(s) to such draft Tax Return, then LBHI and the
Company shall negotiate in good faith to resolve such objection(s).  If LBHI and
the Company are able to resolve such objection(s) within ten (10) days of the
filing deadline for such Tax Return (taking into account any applicable
extensions), then the Company shall cause to be timely filed such Tax Return on
the basis agreed upon by LBHI and the Company.  If despite such good faith
efforts, LBHI and the Company are unable to resolve such objection(s) within
such period of time, then the matter shall be submitted to an independent
accounting firm acceptable to LBHI and the Company for review and resolution by
such accounting firm, which review and resolution shall (i) occur no later than
five (5) days prior to the filing deadline of such Tax Return (taking into
account any applicable extensions), and (ii) be limited to the basis of LBHI’s
objection(s); and, thereafter, the Company shall cause to be timely filed such
Tax Return on the basis of the draft provided to LBHI, as modified to reflect
such accounting firm’s resolution of LBHI’s objection(s) thereto.  The fees and
expenses of the independent accounting firm

 

40

--------------------------------------------------------------------------------


 

shall be paid one-half by LBHI and one-half by the Company.  LBHI shall, not
less than three (3) days prior to the due date (without regard to extensions) of
any income Tax Return referred to in this Section 7.10(b)(ii), provide the
Company with an amount of cash equal to the amount of Tax payable by such
Acquired Subsidiary that is allocable to the Pre-Closing Tax Period, including
the portion of any Straddle Period ending on the Closing Date, as determined
pursuant to Section 7.10(a)).  In the case of a Tax Return filed pursuant to an
extension, appropriate adjustments will be made between LBHI and the Company if,
at the time the Tax Return is actually filed, the Taxes due and attributable to
a Pre-Closing Tax Period, including the portion of any Straddle Period ending on
the Closing Date, with respect to such Tax Return are more or less than the
amount, if any, previously paid by LBHI.

 

(iii)          In the case of any Affiliated Acquired Subsidiary, LBHI shall
prepare and file the Tax Returns for the Affiliated Group that included such
Affiliated Acquired Subsidiary for any Pre-Closing Tax Period or Straddle
Period.  Any such Tax Return shall be prepared in a manner consistent with the
past practices with respect to such Affiliated Acquired Subsidiary, except as
otherwise required by a change in applicable Law or this Agreement.  At least
thirty (30) days prior to filing, LBHI shall provide the Company with a copy of
the portion of such Tax Returns that relate to the Affiliated Acquired
Subsidiaries.  Within ten (10) days of delivery to the Company of the portions
of any such draft Tax Returns, the Company shall inform LBHI of any objections
the Company has to the portion of such draft Tax Return, and if the Company has
no such objections, then LBHI shall cause to be timely filed such Affiliated
Group Tax Return completed on the basis of the draft provided to the Company. 
If within ten (10) days of delivery to the Company of any such portion of any
such draft Tax Return, the Company informs the LBHI of the Company’s
objection(s) to such portion of such draft Tax Return, then LBHI and the Company
shall negotiate in good faith to resolve such objection(s).  If LBHI and the
Company are able to resolve such objection(s) within ten (10) days of the filing
deadline for such Tax Return (taking into account any applicable extensions),
then LBHI shall cause to be timely filed such Tax Return on the basis agreed
upon by LBHI and the Company.  If despite such good faith efforts, LBHI and the
Company are unable to resolve such objection(s) within such period of time, then
the matter shall be submitted to an independent accounting firm acceptable to
LBHI and the Company for review and resolution by such accounting firm, which
review and resolution shall (i) occur no later than five (5) days prior to the
filing deadline of such Tax Return (taking into account any applicable
extensions) and (ii) be limited to the basis of the Company’s objection(s); and,
thereafter, LBHI shall cause to be timely filed such Tax Return on the basis of
the draft provided to the Company, as modified to reflect such accounting firm’s
resolution of the Company’s objection(s) thereto.  The fees and expenses of the
independent accounting firm shall be paid one-half by LBHI and one-half by the
Company.  The Company shall provide LBHI with any powers of attorney necessary
in connection with the discharge by LBHI of its obligations pursuant to this
Section 7.10(b)(iii).

 

41

--------------------------------------------------------------------------------


 

(c)           LBHI and the Company shall cooperate fully, as and to the extent
reasonably requested by each other, in connection with the filing of Tax Returns
and any audit, inquiry, litigation or other proceeding with respect to Taxes. 
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such audit, inquiry, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.

 

(d)           The Company shall have the sole right to control any audit or
examination by any Governmental Body, initiate any claim for refund, and
contest, resolve and defend against any assessment for additional Taxes, notice
of Tax deficiency or other adjustment of Taxes of, or relating to, the income,
assets or operations of any Acquired Subsidiary (collectively, “Acquired
Subsidiary Tax Proceedings”); provided, however, if any Acquired Subsidiary Tax
Proceeding could reasonably be expected to materially affect the amount of Taxes
of LBHI for any Pre-Closing Tax Period (including the pre-closing portion of any
Straddle Period), the Company will not enter into any settlement or compromise
with respect to such Acquired Subsidiary Tax Proceedings without the prior
written consent of LBHI (such consent not to be unreasonably conditioned,
withheld or delayed).

 

(e)           Prior to the Closing, LBHI shall cancel or cause to be cancelled
any tax sharing, allocation, indemnity or similar agreement or arrangement  to
which any Acquired Subsidiary is a party, and if pursuant to any such agreement
or arrangement, any Acquired Subsidiary is required to make any payment
thereunder after the Closing in respect of any Taxes described in
Section 9.2(b), then prior to such payment, LBHI shall pay to the Company an
amount of cash equal to such payment.

 

(f)            Except as required by Law, without the prior written consent of
LBHI (such consent not to be unreasonably withheld or delayed), the Company may
not amend, refile, revoke or otherwise modify or cause or permit to be amended,
refiled, revoked or otherwise modified any Tax Return or Tax election of any
Acquired Subsidiary that reasonably can be expected to affect the Tax liability
of LBHI for any Pre-Closing Tax Period (including the pre-Closing portion of any
Straddle Period).

 

(g)           All Transfer Taxes arising out of or in connection with the
transactions affected pursuant to this Agreement, as well all out-of-pocket
costs associated with the preparation and filing of the Tax Returns under this
Section 7.10(g), shall be borne one-half by LBHI and one-half by the Company. 
The Company shall timely file or cause to be filed all necessary documentation
and Tax Returns with respect to such Transfer Taxes and LBHI will cooperate with
the Company in connection therewith.

 

(h)           Unless otherwise required by applicable Law, the parties hereto
agree that the Contribution shall be a transaction governed by Section 721 of
the Code, and no party shall take any action or make any statement inconsistent
with such treatment.

 

42

--------------------------------------------------------------------------------


 

(i)            As requested by the Company, LBHI and the Company shall cooperate
to restructure or reorganize any Acquired Subsidiary prior to Closing in order
to affect a tax efficient ownership structure for the Company, including without
limitation the conversion of any U.S. Acquired Subsidiary that is a corporation
for U.S. tax purposes into a limited liability company (treated as a partnership
or disregarded entity for U.S. tax purposes) under applicable Law or electing on
behalf any non-U.S. Acquired Subsidiary that is treated as a corporation for
U.S. tax purposes to be treated as a partnership or disregarded entity for U.S.
tax purposes (and with respect to any non-U.S. Acquired Subsidiary that is a
“per se” corporation within the meaning of the Treasury Regulations issued under
Code Section 7701 to convert under applicable Law such Acquired Subsidiary to an
“eligible entity” within the meaning of such Treasury Regulations prior to such
election, if necessary); provided, however, LBHI shall not be required to
implement any such restructuring or reorganization or make any such election if
doing so would be reasonably likely to result in an adverse consequence to LBHI
or any of its Affiliates.

 

(j)            If the Company or any Acquired Subsidiary receives any refund,
rebate, abatement, credit or other recovery of any income Taxes, together with
any interest due thereon or penalty rebate arising therefrom, for any
Pre-Closing Tax Period (or portion thereof) (a “Pre-Closing Tax Recovery”), then
the Company shall pay or cause to be paid to LBHI within three (3) days of
receipt thereof an amount of cash equal to such Pre-Closing Tax Recovery.  LBHI
shall have the right, at its expense, to request that the Company pursue any
Pre-Closing Tax Recovery; provided, however, the Company shall not be required
to pursue any Pre-Closing Tax Recovery if the Company shall determine in its
reasonable discretion that pursuing such Pre-Closing Tax Recovery will likely
have an adverse effect on the Company or any Acquired Subsidiary.  No payment to
LBHI pursuant to this Section 7.10(i) shall be considered a distribution in
redemption of, or otherwise upon or in respect of, any LBHI Preferred Unit of
Class A Common Unit.

 

7.11         Indemnification of Officers and Employees of the Company.

 

(a)           LBHI agrees to indemnify and hold harmless (and to advance
expenses to) each officer of the Company against any and all Losses incurred
prior to the Closing or relating to any event, fact or circumstance occurring
prior to the Closing (including without limitation the formation of the
Company), in each case for actions taken or omitted to be taken in such person’s
capacity as an officer of the Company to the same extent that such person would
be indemnified and held harmless (and would be advanced expenses) against Losses
were such person deemed to be an officer of LBHI as described on Schedule
7.11(a) and were such person’s actions deemed to have been taken or omitted to
have been taken as an officer of LBHI.

 

(b)           LBHI agrees to indemnify and hold harmless (and to advance
expenses to) each Employee Member against any and all Losses incurred as a
result of any alleged breach of any covenant or agreement of such person
referred to on Schedule 7.11(b) to the same extent that such person would be
indemnified and held

 

43

--------------------------------------------------------------------------------


 

harmless (and would be advanced expenses) against Losses were such person deemed
to be an officer of LBHI as described on Schedule 7.11(a) and were such person’s
actions deemed to have been taken or omitted to have been taken as an officer of
LBHI, but only to the extent such Loss arises solely as a result of such
person’s execution of the Employee Letter Agreement.

 

7.12         Client Brokerage Consents.  Promptly and in any event within 30
Business Days following the Execution Date, to the extent required by applicable
Law or pursuant to a brokerage agreement, LBHI shall and shall cause each
applicable Acquired Subsidiary, as applicable, to inform each of its applicable
brokerage clients in writing of the transactions contemplated by this Agreement
by sending such client a notice thereof, and, other than with respect to the
Public Funds (which are addressed in Section 7.14 of this Agreement), shall use
its reasonable best efforts to seek such client’s consent to the continuation of
its brokerage agreement with the applicable Subsidiary of the Company following
consummation of the transactions contemplated hereby, which notice shall comply
with applicable Law.  To the extent consistent with applicable Law or SEC or
FINRA pronouncements or unless affirmative consent is required by the applicable
agreement, such consent may take the form of a so-called implied or negative
consent.  The Company will provide to LBHI all information regarding the Company
and its Affiliates reasonably required in connection therewith.  LBHI shall
deliver drafts of all such consents and related materials to the Company a
reasonable time prior to the mailing or other distribution of such documents to
any Client in order to afford the Company an opportunity to fully review and
comment on such documents, and the Company shall have the right to so review and
comment on such documents.  The Company will provide to LBHI all information
regarding the Company and its Affiliates reasonably required to be included in
the consents and related materials and the Company covenants that any
information related to it that is provided by it or its Affiliates or its
respective operations or plans will not contain, at the time such materials are
furnished to LBHI, any untrue statement of material fact or omit to state any
material fact required to be stated therein, where necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.  LBHI covenants that all other information contained in the
consents and related materials will not contain, at the time such materials are
furnished to any client, any untrue statement of material fact or omit to state
any material fact required to be stated therein, where necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.

 

7.13         Client Investment Advisory Consents.  Promptly and in any event
within 30 Business Days following the Execution Date, to the extent required by
applicable Law or pursuant to an investment advisory agreement, LBHI shall, or
shall cause the Business Entities or their Subsidiaries, as applicable, to,
inform each Client in writing of the transactions contemplated by this Agreement
by sending such Client a notice thereof, and, other than with respect to the
Public Funds (which are addressed in Section 7.14 of this Agreement), shall use
its reasonable best efforts to seek such Client’s consent to the continuation of
its investment advisory agreement with a member of the

 

44

--------------------------------------------------------------------------------


 

Company Group, as applicable, following consummation of the transactions
contemplated hereby, which notice shall comply with applicable Law.  To the
extent consistent with applicable Law or SEC pronouncements or unless
affirmative consent is required by the applicable agreement, such consent may
take the form of a so-called implied or negative consent; provided that, in
seeking any such Client consent through such implied or negative consent, LBHI
or its applicable Subsidiary shall provide, no less than 45 days prior to the
Closing, written notice to the Client that the applicable Subsidiary will
continue to provide investment advice to the Client, pursuant to the Client’s
existing investment advisory agreement, after the Closing. LBHI shall deliver
drafts of all such consents and related materials to the Company a reasonable
time prior to the mailing or other distribution of such documents to any Client
in order to afford the Company an opportunity to fully review and comment on
such documents, and the Company shall have the right to so review and comment on
such documents.  The Company will provide to LBHI all information regarding it
and its Affiliates reasonably required to be included in the consents and
related materials and the Company covenants that any information related to the
Company that is provided by it or its Affiliates or their respective operations
or plans will not contain, at the time such materials are furnished to LBHI, any
untrue statement of material fact or omit to state any material fact required to
be stated therein, where necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.  LBHI
covenants that all other information contained in the consents and related
materials will not contain, at the time such materials are furnished to any
client, any untrue statement of material fact or omit to state any material fact
required to be stated therein, where necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

7.14         Public Fund Investment Advisory Consents.

 

(a)           As soon as practicable after the Execution Date, to the extent
required by applicable Law or pursuant to an investment advisory agreement, LBHI
shall, or shall cause each applicable Acquired Subsidiary to, use its reasonable
best efforts to, in accordance with applicable Law, (i) obtain, with respect to
each Public Fund, the approval by the relevant Public Fund’s board of directors
or board of trustees acting in accordance with Section 15(c) of the Investment
Company Act of a new investment advisory agreement with the applicable Acquired
Subsidiary on terms that are no less favorable to the applicable Acquired
Subsidiary than the terms of the existing investment advisory agreement with
such Public Fund (each such new investment advisory agreement, a “New Public
Fund Investment Advisory Agreement”); and (ii) obtain, with respect to each
Public Fund, the approval by the relevant Public Fund’s board of directors or
board of trustees of the continuation after the Closing, or the replacement, of
any other existing agreement with the applicable Acquired Subsidiary, on terms
that are no less favorable to the applicable Acquired Subsidiary than the terms
of such existing agreement with such Public Fund, but only to the extent any
such other contract will terminate as a result of the consummation of the
transactions contemplated by this Agreement (the “Other Public Fund
Agreements”).

 

45

--------------------------------------------------------------------------------


 

(b)           Promptly after obtaining the approvals set forth in
Section 7.14(a) above, to the extent required by applicable Law, LBHI shall, or
shall cause each applicable Acquired Subsidiary to, use its reasonable best
efforts to cause to be prepared and filed with the SEC proxy materials for
meetings of the shareholders of each of the Public Funds and to cause proxy
solicitations to be undertaken in order that such meetings be held and concluded
as early as practicable prior to the Closing.  At such shareholder meetings, the
approval of the applicable shareholders will be sought, to the extent required
by Law to be approved by shareholder vote, for (i) the New Public Fund
Investment Advisory Agreements; (ii) the Other Public Fund Agreements; and
(iii) such other matters related to the transactions contemplated by this
Agreement.  LBHI shall deliver drafts of such proxy materials to the Company a
reasonable time prior to filing any such documents with the SEC and prior to
mailing such documents to shareholders of the Public Funds in order to afford
the Company an opportunity to fully review and comment on such documents, and
the Company shall have the right to so review and comment on such documents.

 

(c)           LBHI covenants that any such proxy materials for each of the
Public Funds will comply as to form in all material respects with the applicable
rules of the SEC.

 

(d)           Each party covenants that any information describing such party or
its Affiliates or their respective operations or plans or provided by such party
or its Affiliates that is contained in any proxy materials will not contain, at
the time such materials are furnished or at the time of the shareholder meeting
contemplated thereby, any untrue statement of material fact or omit to state any
material fact required to be stated therein, where necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.

 

(e)           In the event that, with respect to a Public Fund, LBHI or any of
its Subsidiaries expects that it will be unable to obtain any required approvals
of the shareholders of the Public Fund in accordance with Section 7.14(b) hereof
prior to the Closing, (i) LBHI shall use its reasonable best efforts to seek
such approvals, together with the applicable members of the Company Group, as
soon as possible following the Closing (but in no event later than 150 days
following the Closing), and shall request the board of directors or board of
trustees of such Public Fund to approve, before the Closing and in conformity
with Rule 15a-4 under the Investment Company Act, an interim investment advisory
agreement to be effective immediately following the Closing, for such Public
Fund, containing the same terms and conditions as the existing investment
advisory agreement (except as required under Rule 15a-4 under the Investment
Company Act) with such Public Fund (each, a “New Public Fund Interim Investment
Advisory Agreement”).

 

(f)            LBHI shall use its reasonable best efforts to cause the Public
Funds to timely amend the Public Funds’ Registration Statements on Form N-1A or
Form N-2, as applicable, pursuant to Rule 485(a) under the Securities Act to
reflect the

 

46

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated by this Agreement and the approval
of the New Public Fund Investment Advisory Agreements.

 

(g)           For purposes of this Agreement, any New Public Fund Investment
Advisory Agreement, New Public Fund Interim Investment Advisory Agreement and
Other Public Fund Agreement may, upon the mutual agreement of LBHI and the
Company prior to seeking the relevant approvals of such agreement, be with a
different Subsidiary on terms at least as favorable to such Subsidiary as would
have been the case if such agreement had been with the applicable member of the
Company Group.

 

7.15         Section 15 of the Investment Company Act.  The parties each agree
to use all commercially reasonable efforts to ensure compliance with the
requirements of Section 15(f) of the Investment Company Act in respect of this
Agreement and the transactions contemplated hereunder.  In that regard, the
parties shall cause the Company from and after the Closing to conduct its
business and shall, subject to applicable fiduciary duties in relation to any
Public Fund, use its commercially reasonable efforts to cause each of its
Subsidiaries to conduct their business, so as (i) to enable (i) for a period of
three years after the Closing Date, at least 75% of the members of each board of
directors/trustees of each Public Fund not to be (A) “interested persons” (as
that term is defined in the Investment Company Act) of the investment adviser of
the relevant Fund after the Closing, or (B) “interested persons” (as that term
is defined in the Investment Company Act) of the investment adviser of the
relevant Fund immediately prior to the Closing and (ii) there not to be imposed
an “unfair burden” (as that term is defined in the Investment Company Act) on
any Public Fund as a result of the transactions contemplated hereby, or any
express or implied terms, conditions or understandings applicable thereto;
provided, however, that if the Company shall have obtained an order from the SEC
exempting it from the provisions of Section 15(f), while still maintaining the
“safe harbor” provided by Section 15(f), then this covenant shall be deemed to
be modified to the extent necessary to permit the Company to act in any manner
consistent with such SEC exemptive order.

 

7.16         Administration.  Promptly after the Execution Date, the parties
will use their commercially reasonable efforts to structure and document an
arrangement whereby Pricewaterhouse Coopers LLP (in its capacity as the
administrator of Lehman Brothers International (Europe), Lehman Brothers
Holdings plc, Lehman Brothers UK RE Holdings Limited and Lehman Brothers
Limited, and in the case of any other assets intended to be part of the
Purchased Assets subject to or under administration, receivership, bankruptcy or
other similar insolvency proceeding in any non-U.S. jurisdiction, any Person
appointed to manage such asset, the “Administrator”) would be asked to agree to
(a) transfer any of the Purchased Assets that are subject to the dominion and
control of the Administrator (the “Administered Assets”) pursuant to the
Contribution and (b) a transitional operating plan to maintain the ordinary
course operations of the relevant operations of the Business (at the expense of
LBHI if requested by the Administrator) under the dominion and control of such
Administrator in exchange for receipt from LBHI (or its applicable Subsidiary)
of an amount mutually agreed by LBHI and the Administrator.  To facilitate the
transfer of the Administered Assets, LBHI

 

47

--------------------------------------------------------------------------------


 

(i) shall organize one or more wholly-owned entities as Acquired Subsidiaries
into which the Administered Assets would be transferred at Closing, and
(ii) shall use its commercially reasonable efforts to obtain, on or prior to
Closing, any consents, licenses or other authorizations necessary to own and
operate the Administered Assets from each relevant Governmental Body, including
the Financial Services Authority and the Irish Financial Regulator, as
applicable.

 

7.17         Qualification of the Public Funds.  LBHI will prior to the Closing
use its reasonable best efforts to cause each of the Public Funds to continue to
qualify as a “regulated investment company” within the meaning of Section 851 of
the Code, and will not take any action prior to the Closing that would
reasonably be expected to prevent any of the Public Funds from qualifying as
such a “regulated investment company.”  In addition, LBHI will use its best
efforts to cause the Public Funds to take no action prior to the Closing that
would be inconsistent with any Public Fund’s prospectus and statements of
additional information or other offering, advertising or marketing materials.

 

7.18         [Reserved].

 

7.19         Real Property Leases.

 

(a)           On or prior to the Closing Date, the Subleased Real Property
Leases shall be assumed by LBHI and each Subleased Real Property Lease shall be
assigned to BarCap.

 

(b)           With respect to each Subleased Real Property Lease, LBHI shall use
commercially reasonable efforts to cause BarCap to (i) on or prior to the
Closing Date, negotiate in good faith, in accordance with, and limited by LBHI’s
rights under the BarCap APA, with LBHI, on behalf of the Company Group, a
sublease agreement (a “Sublease”) on mutually agreeable terms, pursuant to which
a portion of the demised premises under such underlying Subleased Real Property
Lease (such portion of the premises to be agreed upon by the parties) shall be
subleased after the Closing to a member of the Company Group, and (ii) execute
and deliver on the Closing Date such mutually acceptable Sublease. The Sublease
shall be subject to the terms of the applicable underlying Subleased Real
Property Lease.

 

(c)           LBHI’s obligation to enter into, or to cause BarCap to enter into,
Subleases in accordance with this Section 7.19 is subject to the receipt by LBHI
or BarCap, as applicable, of all applicable Landlord Consents. BarCap or LBHI,
as applicable and the Company will cooperate and use commercially reasonable
efforts in obtaining such Landlord Consents with respect to the Subleases;
provided, however, that LBHI shall not be obligated to incur any expenses in
connection with obtaining such Landlord Consents.  BarCap or LBHI, as applicable
and the applicable member of the Company Group shall otherwise comply in all
respects with the terms and provisions of the underlying Subleased Real Property
Lease in connection with the execution and delivery of the applicable Sublease.

 

48

--------------------------------------------------------------------------------


 

(d)           (i)  Notwithstanding the above, in the event that, following the
Closing, BarCap, through an assignment from LBHI, obtains a leasehold interest
that continues to be used or occupied by an employee of a member of the Company
Group, and such leasehold interest is not subleased by BarCap to such member of
the Company Group or its designees, then, to the extent permitted under the
terms and conditions of the BarCap APA, LBHI shall use commercially reasonable
efforts to cause BarCap to permit the Company or another member of the Company
Group to continue to occupy or use such property to the same extent and in the
same manner as prior to the Closing for a period commencing on the Closing Date
and expiring on June 10, 2009.

 

(ii)           In addition, with regard to leasehold interests held by LBHI or
its Subsidiaries which are used in the operation of the Business (including, but
not limited to, the lease of 399 Park Avenue, New York, New York) and not
subleased to a member of the Company Group pursuant to this Section 7.19, LBHI,
to the extent reasonably practicable, shall provide reasonable prior notice to
the Company before rejecting or otherwise acting to terminate the underlying
lease prior to March 19, 2008, and shall not reject or take other action
resulting in the rejection or termination of such lease.

 

7.20         [Reserved].

 

7.21         Amended and Restated Operating Agreement.  Prior to the Closing,
LBHI and the Company shall negotiate in good faith the definitive terms of an
amended and restated operating agreement for the Company having the terms and
conditions set forth in the term sheet attached hereto as Exhibit A (the
“Amended and Restated Operating Agreement”), which shall be in effect as of the
Closing.

 

7.22         Deferred Transfers.

 

(a)           If and to the extent that the allocation to and vesting in any
member of the Company Group of any Purchased Assets pursuant to the Contribution
or otherwise would be a violation of applicable Law or require any consent or
the approval of any Governmental Body or any other Person or the fulfillment of
any condition that cannot be fulfilled by any party prior to the Closing then,
unless the parties shall otherwise agree, the allocation to and vesting in such
Acquired Subsidiary of such Purchased Asset shall be, without any further action
by any party hereto, automatically deferred and any allocation or vesting of
such Purchased Asset pursuant to the Contribution or otherwise shall be null and
void until such time as all violations of applicable Law are eliminated, such
consents or approvals of Governmental Bodies or other Persons are obtained, and
such conditions are fulfilled, which in all cases shall be no later than twelve
(12) months from the Closing Date unless otherwise agreed to by the parties
hereto.  Any such Purchased Asset shall be deemed a “Deferred Transfer Purchased
Asset.”

 

(b)           If and to the extent that the allocation to an Acquired Subsidiary
of, and such Acquired Subsidiary’s becoming responsible for, any Assumed
Liabilities pursuant to the Contribution or otherwise would be a violation of
applicable Law or

 

49

--------------------------------------------------------------------------------


 

require any consent or approval of any Governmental Body or other Person or the
fulfillment of any condition that cannot be fulfilled by any party prior to the
Closing, then, unless the parties hereto shall otherwise agree, the allocation
to such Acquired Subsidiary and such Acquired Subsidiary becoming responsible
for, such Assumed Liability shall, without any further action by any party, be
automatically deferred and any allocation or responsibility for such Assumed
Liability pursuant to the Contribution or otherwise shall be null and void until
such time as all violations of applicable Law are eliminated, such consents or
approvals of Governmental Bodies or other Persons are obtained, and such
conditions are fulfilled.  Any such Assumed Liability shall be deemed a
“Deferred Transfer Assumed Liability.”

 

(c)           With respect to any Deferred Transfer Purchased Asset or any
Deferred Transfer Assumed Liability, insofar as it is reasonably possible,
(i) LBHI shall, and shall cause any applicable Subsidiary of LBHI to, following
the Closing, hold such Deferred Transfer Purchased Asset for the use and benefit
of the Company (at the expense of the Company) and (ii) the Company shall, or
shall cause its applicable Subsidiary to, pay or reimburse LBHI for all amounts
paid or incurred in connection with the retention of such Deferred Transfer
Assumed Liability, to the extent that any such amount would otherwise be an
Assumed Liability.  In addition, LBHI shall, and shall cause any applicable
Subsidiary of LBHI to, insofar as reasonably possible and to the extent
permitted by applicable Law, hold and treat such Deferred Transfer Purchased
Asset in the ordinary course of business in accordance with past practice and
take such other actions as may be reasonably requested by the Company in order
to place the Company or any of its Subsidiaries, insofar as permissible under
applicable Law and reasonably possible, in the same position as if such Deferred
Transfer Purchased Asset had been transferred to and vested in the Company or an
applicable Subsidiary of the Company at the Closing and so that, to the extent
possible, all the benefits and burdens relating to such Deferred Transfer
Purchased Asset, including possession, use, risk of loss, potential for gain,
and dominion, control and command over such Deferred Transfer Purchased Asset,
are to inure from and after the Closing to the Company or its applicable
Subsidiary entitled to the receipt of such Deferred Transfer Purchased Asset;
provided, that in no event shall any such liabilities or obligations include any
Excluded Liabilities.

 

(d)           If and when the consents, approvals of Governmental Bodies or
other Persons and/or conditions, the absence or non-satisfaction of which caused
the deferral or transfer of any Deferred Transfer Purchased Asset or Deferred
Transfer Assumed Liability pursuant to Section 7.22(a) and Section 7.22(b), are
obtained or satisfied, the transfer, allocation or novation of the applicable
Deferred Transfer Purchased Asset or Deferred Transfer Assumed Liability shall
be effected in accordance with and subject to the terms of this Agreement.

 

(e)           LBHI shall not be obligated, in connection with the foregoing, to
expend any money unless the necessary funds are advanced, assumed or agreed in
advance to be reimbursed by the Company, other than reasonable attorney’s fees
and recording or similar fees, all of which shall be promptly reimbursed by the
Company.

 

50

--------------------------------------------------------------------------------


 

7.23         [Reserved].

 

7.24         [Reserved].

 

7.25         [Reserved].

 

7.26         Withdrawal of LBHI Capital.  With respect to the seed capital
amounts listed on Schedule 7.26, LBHI shall, and shall causes its Affiliates to,
maintain such seed capital according to the timeline and other requirements
specified on Schedule 7.26.

 

7.27         Lehman Commitments to Funds.

 

(a)           From the Execution Date until the Closing Date, LBHI shall, or
shall cause its Affiliates to, honor all existing capital commitments made by
LBHI and each of its Affiliates both (i) in their capacity as general partner or
similar controlling member, shareholder, trustee or other entity, including any
interest as a special limited partner, and (ii) as a limited partner or in
respect of any side by side commitment, in each case, in any Fund that is
included in the Purchased Assets.

 

(b)           From the Execution Date until the Closing Date, LBHI shall not and
shall cause its Affiliates not to, sell, transfer, pledge or otherwise directly
or indirectly dispose of any side by side interest or interest as a limited
partner, shareholder or member of any Fund unless LBHI shall have, prior to any
such transfer, received written confirmation from the transferee that the
transferee will (i) vote in favor of any proposed amendments to any Fund
documents and grant the consents (in whatever capacity) or approvals (in
whatever capacity), in each case, applicable to such Fund in support of the
transactions contemplated hereby (in whatever capacity); (ii) not solicit and
not vote in favor of any liquidation or termination of any such Fund, or the
removal of the general partner, investment advisor or comparable entity for such
Fund or similar event, other than any such action taken in support of the
transactions contemplated by this Agreement; and (iii) refrain from transferring
such interest until the earlier of the Closing or the termination of this
Agreement; provided, however, that LBHI or its Affiliates may permit such
transferee to transfer such interest if the subsequent transferee provides
written confirmation to the Company and LBHI that such transferee will comply
with the terms set forth in this Section 7.27(b).

 

7.28         Director Resignations.  Prior to the Closing, at the Company’s
request, LBHI shall cause all directors, trustees, officers and managers of any
Acquired Subsidiary and of any Fund (other than independent directors or
trustees of a Public Fund) advised by any Acquired Subsidiary to resign from
their offices, effective no later than the Closing.

 

7.29         Taxing Authority Notification.  If any Person that files Tax
Returns on a consolidated, combined or unitary basis with LBHI or any of its
Affiliates files a Bankruptcy Case, as permitted by this Agreement, LBHI shall
cause such Person

 

51

--------------------------------------------------------------------------------


 

to notify, in accordance with applicable law, the IRS and any other applicable
Taxing Authority in the jurisdiction, in which such case was filed, of the
commencement of such case.

 

7.30         Employee Securities Company.  In connection with any “employee
securities company” (as such term is defined in the Investment Company Act), the
management contract of which will be held by the Company or a Subsidiary of the
Company following the Contribution, LBHI agrees to use its commercially
reasonable efforts to (and the Company agrees to use its commercially reasonable
efforts to assist LBHI’s efforts to) (i) obtain an amendment to that certain
Order pursuant to Section 6(c) of the Investment Company Act that sets forth the
conditions of operation of such “employee securities company” (or other
regulatory approval), to permit an Affiliate of the Company to manage and
control such “employee securities company” or (ii) arrange alternative means by
which such “employee securities company” may continue to operate in accordance
with the existing conditions set forth in the Order, in either case, as soon as
practicable, but, in any event, no later than five Business Days prior to the
Closing.

 

7.31         Artwork.  The Company shall have the right to possess, for a period
of one-year after the Closing, all of the artwork located, as of the Execution
Date, in the premises used by the Business, including 605 Third Avenue, New
York, New York but excluding 399 Park Avenue, New York, New York.  At any time
during such period, the Company shall have the option to purchase any or all of
such artwork and any or all other artwork identified prior to the Execution Date
as being part of the Neuberger Berman art collection, wherever located, for a
price equal to its then appraised value (as determined by an independent,
mutually acceptable, recognized appraiser). To the extent the Company does
exercise such option on any or all of the artwork by the first anniversary of
the Closing that is not located on premises occupied by the Company or any of
its Subsidiaries, the Company shall be responsible for crating and moving such
artwork after its purchase.  To the extent the Company does not exercise such
option on any or all of such artwork by the first anniversary of the Closing
that is located on premises occupied by the Company or any of its Subsidiaries,
LBHI shall be responsible for crating and moving such artwork.  During such
period that the Company has the right to possess the artwork following the
Closing, the Company shall bear the risk of loss for such artwork located in
premises used by the Business other than 399 Park Avenue, New York, New York. 
In the event that any artwork located in premises used by the Business other
than 399 Park Avenue, New York, New York is damaged or lost during such period,
the Company shall pay to LBHI an amount equal to the damage or loss, consistent
with the insured appraised value (as determined by such appraisal) for such
artwork, assuming such artwork had not been lost or damaged.

 

7.32         Transition Services Obligations.

 

(a)           LBHI and the Company acknowledge that prior to the Closing, the
Business has been operated by LBHI as an integrated division of a larger
organization, and that the successful operation of the business in the ordinary
course of its operations and the operation by LBHI and its Affiliates of the
businesses retained by it and its

 

52

--------------------------------------------------------------------------------


 

Affiliates has depended, and will continue to depend, on the uninterrupted
receipt by the Business and such retained businesses of rights, information,
goods, and services (collectively “Services”) from: (i) those portions of LBHI’s
and its Affiliates’ businesses that are not being acquired by the Company
pursuant to the Contribution; and (ii) those portions of LBHI’s and its
Affiliates’ businesses that are being acquired by the Company pursuant to the
Contribution, respectively.  Except as set forth below regarding Services that
may be provided by others, LBHI covenants that it shall provide the Company, and
to the Company’s Affiliates, successors, assigns, sublicensees, and transferees,
for the Transition Period, (as defined below) all Services that have been
previously provided by LBHI or any Affiliate of LBHI, to the Business, and that
are necessary to allow the Company to continue to operate the Business in the
ordinary course, at the level and in such manner as LBHI or its Affiliates have
provided such Service during the period from July 1, 2007 through June 30,
2008.  Similarly, the Company covenants that it shall provide LBHI and its
Subsidiaries, and to LBHI and its Subsidiaries’ successors, assigns,
sublicensees, and transferees, for the Transition Period, (as defined below) all
Services that have been previously provided by the portions of LBHI’s and its
Affiliates’ businesses that are being acquired by the Company pursuant to the
Contribution, and that are necessary to allow LBHI and its Subsidiaries to
continue to their ordinary course of business as conducted prior to Closing
and/or unwind their operations, at the level and in such manner as the portions
of LBHI’s business that are being acquired by the Company pursuant to the
Contribution have provided such Service during the period from January 1, 2008
through June 30, 2008. The “Transition Period” means the period commencing on
the Closing Date and continuing for two (2) years.  LBHI and the Company shall
each be reasonably compensated for such Services pursuant to the terms of the
mutually agreed transition services more fully described in
Section 7.32(c) below.

 

(b)           Notwithstanding LBHI’s and the Company’s obligations to provide
Services pursuant to Section 7.32(a) above, LBHI and the Company shall not be
obligated to provide Services directly and may contract for the provision of
necessary Services by others and “Services” shall not include those Services to
be provided by or to BarCap under the BarCap TSA, by Nomura Holdings Inc. under
the Nomura India TSA or the Nomura Asia TSA or by the European Persons under the
Transition Services Agreement dated November 12, 2008 among the European
Persons, LBHI and certain Affiliates of LBHI.  In addition, LBHI shall not be
obligated to provide any services that were previously provided by an entity
that is not under the direct or indirect control of LBHI such as by reason of
the appointment of an administrator, liquidator or the like.  Without
limitation, in the event LBHI or the Company disposes of or transfers
facilities, systems, or other assets upon which material Services are based or
are necessary for the rendering of Services, LBHI or the Company, as applicable,
shall require all assignees and transferees to such assets to become
contractually bound to LBHI or the Company, and LBHI’s or the Company’s
successors and assigns, as applicable, to provide Services utilizing such assets
up to the level and in the manner that LBHI or the Company would have been
obligated to provide hereunder had such assets not been assigned or transferred.

 

53

--------------------------------------------------------------------------------


 

(c)           Commencing as of the Execution Date, the authorized
representatives of the parties shall meet and confer on a regular basis to draft
and reach mutual agreement upon a detailed transition services agreement
consistent with the obligations of LBHI and the Company set forth above which
sets forth, through mutually agreed schedules and exhibits the specific services
to be provided, the service level commitments, service pricing, and other
commercially reasonable provisions and details.  If any person that is not now
an Affiliate of LBHI (other than BarCap, PricewaterhouseCoopers or, with respect
to Asia or India, Nomura Holdings Inc.) controls assets that were controlled by
LBHI or its Affiliates prior to September 15, 2008 and such Person is providing
transitional services to the Business as of the date hereof using such assets,
LBHI shall use reasonable efforts to facilitate an arrangement pursuant to which
such entity enters into an agreement with the Company for the continuation of
such services following the Closing.

 

7.33         Intercompany Accounts.  Except as otherwise mutually agreed by the
parties, at or prior to the Closing, LBHI shall, and shall cause its Acquired
Subsidiaries to, settle all intercompany transactions between any Acquired
Subsidiary (on the one hand) and LBHI or any other Subsidiary of LBHI (other
than any other Acquired Subsidiary (on the other hand), such that, from and
after the Closing, there will be no intercompany Liabilities between LBHI and
its Subsidiaries (on the one hand) and any member of the Company Group (on the
other hand).

 

7.34         Excluded Liabilities.  From and after the Closing, LBHI shall be
responsible for, and shall pay, discharge and satisfy (or shall cause to be
paid, discharged and satisfied), when due, all Excluded Liabilities.

 

7.35         Assumed Liabilities.  From and after the Closing, the Company shall
be responsible for, and shall pay, discharge and satisfy (or shall cause to be
paid, discharged and satisfied), when due, all Assumed Liabilities.

 

ARTICLE VIII

CONDITIONS TO CLOSING

 

8.1           Conditions Precedent to Obligation of the Company.  The obligation
of the Company to consummate the Closing is subject to the fulfillment, on or
prior to the Closing Date, of each of the following conditions (any or all of
which may be waived by the Company in whole or in part to the extent permitted
by applicable Law):

 

(a)           the representations and warranties of LBHI set forth in this
Agreement shall be true and correct in all material respects when made and, at
and as of the Closing as though made at and as of such time (other than any such
representations and warranties that relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date), and the Company shall have received a
certificate signed by an authorized officer of LBHI, dated the Closing Date, to
the foregoing effect;

 

54

--------------------------------------------------------------------------------


 

(b)           LBHI shall have performed and complied in all material respects
with all material obligations and agreements required by this Agreement to be
performed or complied with by it on or prior to the Closing Date (it being
acknowledged that the failure to obtain any consents or approvals sought under
this Agreement shall not be considered to be a failure to perform or comply with
any of LBHI’s obligations or agreements so long as LBHI has complied in all
material respects with Section 7.4, Section 7.5, Section 7.6, Section 7.10,
Section 7.12, Section 7.13, Section 7.14 and Section 7.19), and the Company
shall have received a certificate signed by an authorized officer of LBHI, dated
the Closing Date, to the foregoing effect;

 

(c)           there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

 

(d)           all approvals required from, or the expiration of any waiting
period with respect to, any Governmental Body of competent jurisdiction, FINRA
and other Self-Regulatory Organizations with respect to the transactions
contemplated by this Agreement will have been obtained or occurred;

 

(e)           LBHI shall have delivered, or caused to be delivered, to the
Company, duly executed copies of the Ancillary Agreements and the documents
referenced in Section 3.2(b) to which LBHI or any Affiliate thereof is a party;

 

(f)            the Contribution shall have been consummated subject to the terms
of this Agreement; and

 

(g)           the Bankruptcy Court shall have entered a Sale Order in form and
substance reasonably satisfactory to the Company, and such Sale Order shall not
have been stayed, reversed, amended, or vacated.

 

8.2           Conditions Precedent to Obligation of LBHI.  The obligation of
LBHI to consummate the Closing is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by LBHI in whole or in part to the extent permitted by applicable Law):

 

(a)           the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects when made and
at and as of the Closing as though made at and as of such time (other than such
representations and warranties that relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date), and LBHI shall have received a certificate
signed by the Company, dated the Closing Date, to the foregoing effect;

 

(b)           the Company shall have performed and complied in all material
respects with all material obligations and agreements required by this Agreement
to be performed or complied with by the Company on or prior to the Closing Date,
and LBHI

 

55

--------------------------------------------------------------------------------


 

shall have received a certificate signed by the Company, dated the Closing Date,
to the foregoing effect;

 

(c)           all approvals required from, or the expiration of any waiting
period with respect to, any Governmental Body of competent jurisdiction, FINRA
and other Self-Regulatory Organizations with respect to the transactions
contemplated by this Agreement will have been obtained or occurred;

 

(d)           there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

 

(e)           the Company shall have delivered, or caused to be delivered, to
LBHI, duly executed Ancillary Agreements and the documents referenced in
Section 3.2(c) to which the Company or any Affiliate thereof is a party;

 

(f)            each Employee Member shall have (i) executed and delivered an
Employment Agreement, and (ii) become a member of the Company by executing and
delivering a copy of the Amended and Restated Operating Agreement; and

 

(g)           the Bankruptcy Court shall have entered a Sale Order in form and
substance reasonably satisfactory to LBHI, and such Sale Order shall not have
been stayed, reversed, amended, or vacated.

 

8.3           Frustration of Closing Conditions.  Neither the Company nor LBHI
may rely on the failure of any condition set forth in Sections 8.1 or 8.2, as
the case may be, if such failure was primarily due to the failure of such party
(or, in the case of LBHI, a failure by any Business Entity) to perform any of
its obligations under this Agreement.

 

ARTICLE IX

INDEMNIFICATION

 

9.1           Survival of Representations and Warranties.  All representations
and warranties contained in this Agreement shall terminate on the Closing Date
and shall not be subject to any claim after the Closing Date.

 

9.2           Indemnification by LBHI.  Subject to the provisions of this
Article IX, LBHI hereby agrees, from and after the Closing, to indemnify and
hold each member of the Company Group, and their permitted successors and
assigns, harmless from and against any and all losses, liabilities, claims,
demands, judgments, damages, fines, suits, actions, penalties, obligations,
charges, deficiencies, interest, settlement payments, awards, lost profits,
diminution in value, costs and expenses of every kind whatsoever, including
without limitation, costs and expenses of investigation, court costs, expert
witness fees, consulting fees, accountants’ and attorney’s fees and expenses

 

56

--------------------------------------------------------------------------------


 

(individually, a “Loss” and, collectively, “Losses”) arising or resulting from,
or relating to:

 

(a)           the Liabilities described on Schedule 9.2(a);

 

(b)           all Liabilities for (i) any and all income Taxes of LBHI, any of
its Affiliates or any of the Acquired Subsidiaries (A) for any Pre-Closing Tax
Period or (B) that are allocable to the pre-Closing portion of any Straddle
Period (as determined pursuant to Section 7.10(a)) and (ii) any and all Taxes,
other than income Taxes, other than such Taxes attributable to the business or
operations of any Acquired Subsidiary or otherwise attributable to the Business;

 

(c)           all Liabilities arising out of or related to defined benefit
pension plans, including the Lehman Brothers Holdings Inc. Retirement Plan and
the Lehman Brothers Pension Scheme (UK), or individual account-based savings
plans including the Lehman Brothers Savings Plan or the Lehman Brothers UK
Savings Plan, including any liability related to the common stock of LBHI held
under any such plan; and

 

(d)           all Liabilities arising under Section 412 or 430 of the Code,
Section 302 or Title IV of ERISA, any other section of the Code or ERISA  or
otherwise with respect to or by reason of, any Benefit Plan (i) of LBHI or any
related entity, including but not limited to any Acquired Subsidiary, through
the Closing Date, whether or not as a result of any member of the Company Group
being treated, before or after the Closing Date, as a member of a group under
common control (or similar concept) under Section 4001(a)(3) of ERISA,
Section 414 of the Code or any other law or regulation, and (ii) of LBHI or any
related entity, including but not limited to an Acquired Subsidiary, as a result
of any member of the Company Group being treated after the Closing Date as a
member of a group under common control (or similar concept) under
Section 4001(a)(3) of ERISA, Section 414 of the Code or any other law or
regulation.

 

9.3           [Reserved].

 

9.4           Certain Limitations on Indemnification.  The amount of any Losses
for which indemnification is provided under this Article IX shall be net of any
amounts actually recovered by the indemnified party under insurance policies or
otherwise with respect to such Losses (net of any expenses incurred in
connection with such recovery and net of the amount of any increased insurance
premiums or other costs for such indemnified party).  Each party shall use its
commercially reasonable efforts to recover under insurance policies for any
Losses concurrently with seeking indemnification under this Agreement.

 

9.5           Survival of Indemnification.

 

(a)           All Liabilities for indemnification pursuant to Section 9.2(a)
shall survive until the date that is the nine-month anniversary of the Closing
Date; provided, however, that if written notice of a claim for indemnification
under Section 9.2(a) has

 

57

--------------------------------------------------------------------------------


 

been given prior to the expiration of the applicable time period set forth above
for such Liability, then LBHI’s indemnification obligations in respect of such
claim under Section 9.2(a) shall survive as to such claim until such claim has
been finally resolved.  Any claim for indemnification not made by the Company
pursuant to Section 9.2(a) on or prior to such date will be irrevocably and
unconditionally released and waived.

 

(b)           All Liabilities for indemnification pursuant to Section 9.2(b),
Section 9.2(c) and Section 9.2(d) shall survive until the date that is 30 days
following the expiration of the applicable statute of limitations; provided,
however, that if written notice of a claim for indemnification under
Section 9.2(b), Section 9.2(c) or Section 9.2(d) has been given prior to the
expiration of the applicable time period set forth above for such Liability,
then the Company’s indemnification obligations in respect of such claim under
Section 9.2(b), Section 9.2(c) or Section 9.2(d) shall survive as to such claim
until such claim has been finally resolved.  Any claim for indemnification not
made by the Company pursuant to Section 9.2(b), Section 9.2(c) or
Section 9.2(d) on or prior to such date will be irrevocably and unconditionally
released and waived.

 

(c)           No Liability for indemnification under Section 9.2 shall be
subject to objection or disallowance under section 502(e) of the Bankruptcy
Code.

 

9.6           Indemnification Procedures.

 

(a)           A claim for indemnification for any matter not involving a
third-party claim may be asserted by notice to the party from whom
indemnification is sought.

 

(b)           In the event that any Legal Proceedings shall be instituted or
that any claim or demand shall be asserted by any third party in respect of
which payment may be sought under Section 9.2 hereof (regardless of the
limitations set forth in Section 9.4) (an “Indemnification Claim”), the
indemnified party shall promptly cause written notice of the assertion of any
Indemnification Claim of which it has knowledge which is covered by this
indemnity to be forwarded to the indemnifying party.  The failure of the
indemnified party to give reasonably prompt notice of any Indemnification Claim
shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party is actually and materially prejudiced as a result of such failure.  The
indemnifying party shall have the right, at its sole option and expense, to be
represented by counsel of its choice, which must be reasonably satisfactory to
the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Indemnification Claim which relates to any Losses indemnified
against by it hereunder.  If the indemnifying party elects to defend against,
negotiate, settle or otherwise deal with any Indemnification Claim which relates
to any Losses indemnified against by it hereunder, it shall within 30 days (or
sooner, if the nature of the Indemnification Claim so requires) notify the
indemnified party in writing of its intent to do so.  If the indemnifying party
elects not to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim which relates to any Losses indemnified against hereunder,
the indemnified party may (at the indemnifying party’s sole cost and expense)
defend against, negotiate, settle or otherwise deal with such Indemnification

 

58

--------------------------------------------------------------------------------


 

Claim.  If the indemnifying party shall assume the defense of any
Indemnification Claim, the indemnified party may participate, at his or its own
expense, in the defense of such Indemnification Claim; provided, however, that
such indemnified party shall be entitled to participate in any such defense with
separate counsel at the expense of the indemnifying party only if (i) so
requested by the indemnifying party to participate or (ii) in the reasonable
opinion of counsel to the indemnified party a conflict or potential conflict
exists between the indemnified party and the indemnifying party that would make
representation of both the indemnified party and the indemnifying party by the
same legal counsel inadvisable; and provided, further, that the indemnifying
party shall not be required to pay for more than one such counsel (plus any
appropriate local counsel) for all indemnified parties in connection with any
Indemnification Claim.  The parties hereto agree to cooperate fully with each
other in connection with the defense, negotiation or settlement of any such
Indemnification Claim.  Notwithstanding anything in this Section 9.6 to the
contrary, neither the indemnifying party nor the indemnified party shall,
without the written consent of the other party, settle or compromise any
Indemnification Claim or permit a default or consent to entry of any judgment
unless (A) the claimant(s) and such party provide to such other party an
unqualified release from all liability in respect of the Indemnification Claim
and (B) in the case of any such settlement, compromise, consent to default or to
entry of any judgment by the indemnifying party, such settlement, compromise or
judgment otherwise provides solely for payment of monetary damages for which the
indemnified party will be indemnified in full.  Notwithstanding the foregoing,
if a settlement offer solely for money damages is made by the applicable third
party claimant for which the indemnified party will be indemnified in full, and
the indemnifying party notifies the indemnified party in writing of the
indemnifying party’s willingness to accept the settlement offer and, subject to
the applicable limitations of Sections 9.4 and 9.5, pay the amount called for by
such offer, and the indemnified party declines to accept such offer, the
indemnified party may continue to contest such Indemnification Claim, free of
any participation by the indemnifying party, and the amount of any ultimate
liability with respect to such Indemnification Claim that the indemnifying party
has an obligation to pay hereunder shall be limited to the lesser of (A) the
amount of the settlement offer that the indemnified party declined to accept
plus the Losses of the indemnified party relating to such Indemnification Claim
through the date of its rejection of the settlement offer or (B) the aggregate
Losses of the indemnified party with respect to such Indemnification Claim.  If
the indemnifying party makes any payment on any Indemnification Claim, the
indemnifying party shall be subrogated, to the extent of such payment, to all
rights and remedies of the indemnified party to any insurance benefits or other
claims of the indemnified party with respect to such Indemnification Claim.

 

(c)           After any final decision, judgment or award shall have been
rendered by a Governmental Body of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a settlement shall have been
consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to an Indemnification Claim
hereunder, the indemnified party

 

59

--------------------------------------------------------------------------------


 

shall forward to the indemnifying party notice of any sums due and owing by the
indemnifying party pursuant to this Agreement with respect to such matter.

 

9.7           Exclusive Remedy for Matters Subject to Indemnification.  The sole
and exclusive remedy relating to any matter for which indemnification is
provided pursuant to Section 9.2 hereof shall be indemnification in accordance
with this Article IX.  In furtherance of the foregoing, each of the parties
hereby waives, to the fullest extent permitted by applicable Law, any and all
other rights, claims and causes of action (including rights of contributions, if
any) known or unknown, foreseen or unforeseen, which exist or may arise in the
future, that it may have against LBHI or the Company, as the case may be,
arising under or based upon any federal, state or local Law (including any such
Law relating to environmental matters or arising under or based upon any
securities Law, tort, breach of contract, common Law or otherwise) arising from,
or relating to, any of the matters and Liabilities described in Section 9.2(a),
Section 9.2(b), Section 9.2(c) or Section 9.2(d).  Notwithstanding the
foregoing, this Section 9.7 shall not operate to interfere with or impede the
operation of the provisions of Section 2.7, providing for the resolution of
certain disputes between the parties relating to the Closing Cash, or
Section 10.6.

 

9.8           Treatment of Indemnification Payments by LBHI to the Company. 
Upon the payment of any amount by LBHI to the Company pursuant to Section 9.2,
LBHI and the Company shall negotiate in good faith to determine the Tax
characterization of such payment, and, unless otherwise required by applicable
Law, neither LBHI nor the Company shall take any Tax reporting position with
respect to such payment that is inconsistent with such characterization.

 

ARTICLE X

MISCELLANEOUS

 

10.1         [Reserved].

 

10.2         Expenses.  Except as otherwise provided in this Agreement, each of
LBHI and the Company shall bear its own and its respective Affiliates’ expenses
incurred in connection with the negotiation and execution of this Agreement and
each other agreement, document and instrument contemplated by this Agreement and
the consummation of the transactions contemplated hereby and thereby; provided,
that LBHI shall reimburse the Company for the fees and expenses of legal counsel
(including local counsel) for the Company (whether or not the Closing occurs);
and provided further, that, at the Closing, LBHI shall pay any and all
termination and/or expense reimbursement fees that may be payable to any buyer
under any other agreement previously entered into by LBHI to acquire the
Business, including the buyer under the Stalking Horse Agreement.

 

10.3         Entire Agreement; Amendments and Waivers.  This Agreement
(including the schedules and exhibits hereto) and the Ancillary Agreements
represent the

 

60

--------------------------------------------------------------------------------


 

entire understanding and agreement between the parties hereto and their
respective Affiliates with respect to the subject matter hereof and supersede
all prior agreements and understandings between the parties hereto and their
respective Affiliates with respect to such subject matter.  This Agreement can
be amended, supplemented or changed, and any provision hereof can be waived,
only by written instrument making specific reference to this Agreement signed by
the party against whom enforcement of any such amendment, supplement,
modification or waiver is sought.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other or subsequent breach.  No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

10.4         Notices.  All notices, waivers, approvals, consents and other
communications (each a “Notice”) under this Agreement shall be in writing and
shall be (i) delivered personally by hand (with written confirmation of
receipt), (ii) sent by facsimile (with written confirmation of transmission,
provided that the original Notice also is sent or delivered contemporaneously by
the method specified in clause (i) or (iii), or (iii) sent by overnight courier
(with written confirmation of receipt), in each case at the following addresses
and facsimile numbers (or to such other address or facsimile number as a party
may have specified by Notice given to the other party pursuant to this
provision):

 

If to the Company to:

 

NBSH Acquisition, LLC

c/o Neuberger Berman

605 Third Avenue

New York, New York 10158

Facsimile: (646) 758-3297

Attention:       George Walker

Joseph Amato

 

In each case, with a copy (which shall not constitute Notice) to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York  10036

Facsimile: (212) 969-2900

Attention:  Peter G. Samuels, Esq.

 

61

--------------------------------------------------------------------------------


 

If to LBHI, to:

 

Lehman Brothers Holdings Inc.

1241 Sixth Avenue

New York, New York 10020

Facsimile: 646 758 2652

Attention: Chief Restructuring Officer

 

With a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Facsimile: (212) 310-8007

Attention:                               Michael E. Lubowitz, Esq.

David P. Murgio, Esq.

 

Each Notice be deemed duly given and effective upon actual receipt (or refusal
of receipt).

 

10.5                           Binding Effect; No Third-Party Beneficiaries;
Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.  Except as
set forth in Section 7.11 with respect to officers of the Company and Employee
Members and Article IX with respect to members of the Company Group, nothing in
this Agreement shall create or be deemed to create any third party beneficiary
rights in any Person not a party to this Agreement.  No assignment of this
Agreement or of any rights or obligations hereunder may be made by either LBHI
or the Company, directly or indirectly (by operation of law or otherwise),
without the prior written consent of the other party hereto and any attempted
assignment without the required consents shall be void.  No assignment of any
obligations hereunder shall relieve the parties hereto of any such obligations. 
Upon any such permitted assignment, the references in this Agreement to the
assigning party shall also apply to any such assignee unless the context
otherwise requires.

 

10.6                           Specific Enforcement.

 

(a)                                  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that, except as expressly provided in Section 9.7, each
of the parties shall be entitled to equitable relief to prevent or remedy any
breach of any provision of this Agreement, without the proof of actual damages,
including in the form of an injunction or injunctions or orders for specific
performance in respect of such breaches, the payment of monetary damages, the
satisfaction of contractual obligations and the reimbursement of Losses.  Each
party agrees to waive any requirement for the security or posting of any bond in
connection with any such equitable remedy.  Each party further agrees that the
only permitted

 

62

--------------------------------------------------------------------------------


 

objection that it may raise in response to any such action for equitable relief
is that it contests the existence of a breach or threatened breach of the
provisions of this Agreement.

 

(b)                                 Notwithstanding any other provision of this
Agreement, except as expressly provided in Section 9.2, the sole and exclusive
remedy of the Company, LBHI, their respective Affiliates and any other Person
for any breach or threatened breach of this Agreement (including with respect to
the allocation of Excluded Assets, Excluded Liabilities, Purchased Assets and
Assumed Liabilities among the parties) shall be the right of LBHI or the
Company, as the case may be, to seek an injunction or injunctions against any
such breach or to specifically enforce the other party’s obligations hereunder
(including the payment of money, the satisfaction of contractual obligations and
the reimbursement of Losses) or the right to terminate this Agreement in
accordance with, and subject to, the terms and conditions of Section 3.3.  Each
party agrees, to the extent the other party is successful on the merits, to pay
all reasonable costs, expenses and fees, including, without limitation, all
reasonable attorneys’ fees which may be incurred by such successful party in
enforcing its rights under Section 10.6(a).  All other claims, rights and causes
of action solely with respect to this Agreement, including any right to seek
monetary damages, by the Company, LBHI, their respective Affiliates or any other
Person against the Company, LBHI, any of their respective Affiliates or any of
their or their respective Affiliates’ Representatives or former, current or
future general or limited partners, members or stockholders is hereby fully
waived, released and forever discharged, except for any claims, rights or causes
of action permitted pursuant to Article IX.

 

10.7                           Counterparts.  This Agreement may be executed
(including by facsimile transmission) with counterpart signature page or in
multiple counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

10.8                           GOVERNING LAW; SUBMISSION TO JURISDICTION;
CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)                                  THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS AGREEMENT (INCLUDING ANY AMENDMENT, SUPPLEMENT OR WAIVER OF THIS
AGREEMENT), OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY AMENDMENT, SUPPLEMENT OR WAIVER OF THIS AGREEMENT) AND THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.

 

(b)                                 EACH OF THE PARTIES:

 

(i)                                     SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT LOCATED WITHIN THE BOROUGH OF

 

63

--------------------------------------------------------------------------------


 

MANHATTAN OF THE CITY, COUNTY AND STATE OF NEW YORK OVER ANY DISPUTE ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND AGREES THAT ALL CLAIMS IN RESPECT OF SUCH DISPUTE OR ANY SUIT, ACTION
PROCEEDING RELATED THERETO MAY BE HEARD AND DETERMINED IN SUCH COURTS; PROVIDED,
HOWEVER, THAT DURING THE PENDENCY OF THE BANKRUPTCY CASE AND UPON CLOSING OF THE
BANKRUPTCY CASE, TO THE EXTENT PERMITTED BY ORDER OF THE BANKRUPTCY COURT, THE
BANKRUPTCY COURT SHALL HAVE AND RETAIN EXCLUSIVE JURISDICTION TO ENFORCE THE
TERMS OF THIS AGREEMENT AND TO DECIDE ANY CLAIMS OR DISPUTES WHICH MAY ARISE OR
RESULT FROM, OR BE CONNECTED WITH, THIS AGREEMENT, ANY BREACH OR DEFAULT
HEREUNDER, OR THE TRANSACTIONS CONTEMPLATED HEREBY;

 

(ii)                                  WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE;

 

(iii)                               AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW;

 

(iv)                              IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT; AND

 

(v)                                 CONSENTS TO PROCESS BEING SERVED BY ANY
PARTY TO THIS AGREEMENT IN ANY SUIT, ACTION OR PROCEEDING BY THE DELIVERY OF A
COPY THEREOF IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.4.

 

10.9                           Treatment as Administrative Expenses.  Any
amounts at any time payable under any other provision of this Agreement shall be
deemed allowed administrative claims in the Bankruptcy Case of LBHI that is a
Debtor, with priority over any and all claims of the kind specified in 11 U.S.C.
§§ 503(b) and 507(b) pursuant to 11 U.S.C. § 364(c)(1), which claim shall be
senior to, and have priority over, all other claims.

 

10.10                     Additional Employee Members.

 

(a)                                  At any time following the date hereof but
prior to the Closing, the Persons listed on Schedule 10.10 (the “Potential
Employee Members”) may become

 

64

--------------------------------------------------------------------------------


 

Employee Members upon the receipt by LBHI of a written notice thereof from the
Company; provided, however, that any Potential Employee Member may become an
Employee Member pursuant to this Section 10.10(a) only if on the same terms as
the Employee Members as of the date of this Agreement.  In the event that a
Potential Employee Member becomes an Employee Member, Schedule 4.7 hereto shall
be deemed to be amended accordingly.

 

(b)                                 At any time following the date hereof but
prior to the Closing, either party may submit a notice to the other party
setting forth the names of any additional Persons (other than the Potential
Employee Members) that such party recommends be permitted to become Employee
Members under this Agreement (each, a “Proposed Employee Member”); provided,
however, that no Proposed Employee Member shall become an Employee Member unless
both the Company and LBHI consent thereto.  In the event that any Proposed
Employee Member becomes an Employee Member pursuant to this Section 10.10(b),
Schedule 4.7 hereto shall be deemed to be amended accordingly.

 

[Signature Page Follows]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first written above.

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

 

/s/ David J. Coles

 

 

Name: David J. Coles

 

 

Title: Chief Financial Officer

 

 

 

 

 

NBSH ACQUISITION, LLC

 

 

 

 

 

By:

 

/s/ George Walker

 

 

Name: George Walker

 

 

Title: President

 

 

 

 

 

By:

 

/s/ Joseph Amato

 

 

Name: Joseph Amato

 

 

Title: Vice President

 

--------------------------------------------------------------------------------